                   Case 3:19-cv-01386-SB                              Document 44                 Filed 11/26/19         Page 1 of 42




         B. Scott Whipple,            OSB #983750
         scott@whipplelawoffice.com
         Whipple   Law Office, LLC.
         1675 SW Marlow      Ave., Suite 201
         Portland, OR 97225
         Telephone   503-222-6004

         Andrew      L. Paris,       OSB #124157
         andrew@andrewparislaw.com
         Andrew Paris Law
         1500 SW First Avenue, Suite 1170
         Portland, OR 97201
         Telephone:  (971) 251-0294

                    Of Attorneys            for Plaintiff       John Dossett



                                               IN THE          UNITED          STATES         DISTRICT          COURT


                                                         FOR THE             DISTRICT         OF OREGON


                                                                     PORTLAND             DIVISION




         JOHN      H. DOSSETT,


                               Plaintiff,                                                 No. 3:19-cv-01386-SB
         V.
                                                                                          PLAINTIFF    JOHN DOSSETT'S
         HO-CHUNK,              INC.,       a tribal     corporation                      MEMORANDUM          IN OPPOSITION    TO
                                                                                          DEFENDANT       HIGH COUNTRY      NEWS'
         formed     by the Winnebago                   Tribe    of
                                                                                          SPECIAL    MOTION     TO STRIKE   AND
         Nebraska,       NOBLE          SAVAGE              MEDIA,
                                                                                          MOTION     TO DISMISS,    DEFENDANT      HO-
         L.L.C.,    a Limited         Liability        Company          of                CHUNK,    INC'S MOTION      TO DISMISS    AND
         unknown         origin,     THE      NATIONAL                                    MOTION     TO STRIKE,   AND DEFENDANT
         CONGRESS              OF AMERICAN                     INDIANS                    THE NATIONAL       CONGRESS     OF
         OF THE       UNITED            ST ATES          AND                              AMERICAN      INDIANS    OF THE UNITED
         ALASKA,           an Oklahoma            Not For Profit                          ST ATES AND ALASKA'S         MOTION    TO
                                                                                          DISMISS    AND SPECIAL     MOTION    TO
         Corporation,          and HIGH           COUNTRY             NEWS,
                                                                                          STRIKE
         a Colorado        Nonprofit         Corporation,
                                                                                          ORAL      ARGUMENT            REQUESTED
                                     Defendants.




                                                                                                                              WHIPPLE LAW OFFICE, LLC
Page 1             PLAINTIFF       JOHN      DOSSETT'S         MEMORANDUM               IN OPPOSITION      TO                1675 SW Marlow Ave., Suite 201
                                                                                                                                   Portland, OR 97225
                   DEFENDANT          HIGH     COUNTRY          NEWS'        SPECIAL    MOTION      TO STRIKE                         503.222.6004

                   AND    MOTION        TO DISMISS,        DEFENDANT            HO-CHUNK,        INC'S   MOTION
                   TO DISMISS        AND     MOTION       TO STRIKE          AND   DEFENDANT         THE
                   NATIONAL        CONGRESS            OF AMERICAN            INDIANS     OF THE    tJNITED
                   STATES      AND    ALASKA'S          MOTION       TO DISMISS         AND   SPECIAL
                   MOTION       TO STRIKE
                Case 3:19-cv-01386-SB                      Document 44                  Filed 11/26/19                Page 2 of 42




                                                        TABLE          OF CONTENTS

                                                                                                                                         Page No.



     OBJECTION       FOR FAILURE                TO PRODUCE                  DOCUMENTS                PURSUANT                               7
     TO ORS 652.750

     RESPONSE      TO SPECIAL                MOTIONS          TO STRIKE

           I.          ST ATEMENT               OF THE        CASE

           II.         STANDARDS                OF REVIEW

           III.        ARGUMENT

                       A.          John Dossett          is not a Public       Figure         or Limited     Public    Figure.

                       B.          The Subject          Matter     of the Defendants'             Articles    is Not a
                                   Matter      of Public      Interest.


                       C.          Even if the Malice             Standard      Applies,        Plaintiff    Meets    That                  23
                                   Burden.


                                   i.          Malice      by Ho-Chunk.                                                                     24


                                   ii.         Malice      by NCAI.                                                                         27


                                   iii.        MalicebyHCN.                                                                                 30


                       D.          Dossett      Can Easily        Present     a Prima         Facie Case of Defamation.                     30


                       E.          Anonymous            Statements         Not Entitled         to Neutral    Report     Privilege.        32


                       F.          Dossett     is Entitled       to His Reasonable              Attorney     Fees.                         35



           IV.         CONCLUSION                                                                                                          35




                                                                                                                           WHIPPLE LAW OFFICE, LLC
Page 2     PLAINTIFF        JOHN    DOSSETT'S        MEMORANDUM             IN OPPOSITION         TO                      1675 SW Marlow Ave., Suite 201
                                                                                                                                Portland, OR 97225
           DEFENDANT         HIGH         COUNTRY     NEWS'      SPECIAL     MOTION      TO STRIKE                                 503.222.6004

           AND    MOTION      TO DISMISS,           DEFENDANT       HO-CHUNK,         INC'S    MOTION
           TO DISMISS        AND    MOTION      TO STRIKE        AND   DEFENDANT           THE
           NATIONAL         CONGRESS         OF AMERICAN          INDIANS     OF THE     UNITED
           ST ATES     AND    ALASKA'S        MOTION       TO DISMISS       AND   SPECIAL
           MOTION       TO STRIKE
           Case 3:19-cv-01386-SB                       Document 44                Filed 11/26/19          Page 3 of 42




     RESPONSE       TO DEFENDANTS                  MOTIONS          AGAINST            REMAINING         CLAIMS                     35


           I.          MOTIONS           AGAINST         "DERIV        ATIVE"       CLAIM         OF INTENTIONAL                    36
                       INTERFERENCE                WITH     ECONOMIC              RELATIONS.


           II.         FRCP        12(B)(6)     MOTIONS        AGAINST           IIER      CLAIMS.                                  36


           III.        FRCP        12(B)(6)     MOTION       AGAINST            NCAI     NEGLIGENCE         CLAIM.                  38


           IV.         FRCP        12(B)(6)     MOTION       AGAINST            REMEDY            OF INJUNCTIVE                     40
                       RELIEF




                                                                                                                   WHIPPLE LAW OFFICE, LLC.
Page 3     PLAINTIFF     JOHN       DOSSETT'S     MEMORANDUM           IN OPPOSITION         TO                   1675 SW MarlowAve,    Suite 201
                                                                                                                        Portland, OR 97225
           DEFENDANT         HIGH     COUNTRY      NEWS'    SPECIAL     MOTION      TO STRIKE                              503.222 6004

           AND    MOTION      TO DISMISS,       DEFENDANT      HO-CHUNK,         INC'S   MOTION
           TO DISMISS        AND    MOTION      TO STRIKE   AND   DEFENDANT          THE
           NATIONAL        CONGRESS       OF AMERICAN        INDIANS     OF THE     UNITED
           ST ATES     AND    ALASKA'S        MOTION   TO DISMISS      AND   SPECIAL
           MOTION      TO STRIKE
                  Case 3:19-cv-01386-SB                                  Document 44                   Filed 11/26/19             Page 4 of 42




                                                                  TABLE        OF AUTHORITIES

                                                                                                                                                    Page No.

     Cases

    Allen     v. Hall,          328 0r. 276 (Or. 1999).                                                                                                37

    Baldwin       v. Seida, 297 0r. App.                        67 (Or. App.       2019).                                                              15


    Bankof Oregon v. IndependentNews, Inc., 298 0r. 434 (Or. 1985).                                                                                    19


    Bradbury           v. Teacher            Standards          and Practices          Com'n,     151 0r. App.         176                             39
     (Or. App.,            1997).

    Brayantv. RecallforLowelrsFuture                                    Comm., 286 0r. App. 691 (Or. App. 2017).                                       15

     Carr     v. Forbes,            Inc.,    259 F.3d 273 (4th Cir. 2001).                                                                             16

     Cooper      v,    Portland             General      Elec.     Corp.,l    10 0r. App.          581 (Or. App.         1992).                        28

    Dickey      v. CBS Inc.,                583 F.2d 1221 (3d Cir. 1978).                                                                              34

    Edwards           v.    NationalAudubon                    Soc'y,   556 F.2d 113 (2d Cir. 1977).                                                   34


    Fazzolari          By and Through                  Fazzolari        v. Portland      School        Dist.   No. IJ,                                 38
     303 0r. 1 (Or. 1987).

    Fowler      v. Donnelly,                 225 0r. 287 (Or. 1960).                                                                                   31

     Garcia     v. Google,             Inc.,       786 F.3d 733 (9th Cir. 2015).                                                                       40, 41

     Gertz v. Robert                Welch, Inc.,         418 U.S. 323, 94 s.ct.                2997,      41 L.Ed.2d     789 (1974).                   16, 17

     Goldwater             v.   Ginzburg,           414 F.2d 324 (2nd Cir. 1969).                                                                      23

     Guzman       v. Finch,            3:19-cv-00412-MMA-AHG                           (S.D.    Cal. 2019).                                            22

    Handy       v. Larte         Cnty.,        360 0r.      605 (Or. 2016).                                                                            15

    Hickey      v. Settlemier,               141 0r. App.           103 (Or. App.         1996).                                                       32

    Hutchinson              v. Proxmire,             443 U.S. 111, 99 s.ct.             2675,      61 L.Ed.2d        411(1979).                        18, 19




                                                                                                                                      WHIPPLE LAW OFFICE, LLC.
Page 4           PLAINTIFF            JOHN         DOSSETT'S      MEMORANDUM            IN OPPOSITION           TO                   4 675 SW Marlow Ave., Suite 201
                                                                                                                                            Portland, OR 97225
                 DEFENDANT                  HIGH     COUNTRY       NEWS'     SPECIAL     MOTION        TO STRIKE                               503.222.6004

                 AISTD MOTION               TO DISMISS,         DEFENDANT       HO-CHUNK,         INC'S    MOTION
                 TO DISMISS             AND        MOTION      TO STRIKE     AND   DEFENDANT            THE
                 NATIONAL              CONGRESS          OF AMERICAN          INDIANS     OF THE       UNITED
                 STATES          AND        ALASKA'S        MOTION      TO DISMISS      AND     SPECIAL
                 MOTION             TO STRIKE
                 Case 3:19-cv-01386-SB                            Document 44                  Filed 11/26/19            Page 5 of 42




     Koanui      v. Cenveo         Corp,     6:04-cv-06326-TC                 (D. Or. 2005).                                                    38, 39

     Kraemer       v. Harding,           159 0r. App.            90 (Or. App.        1999).                                                     23


     Nat'l Union Fire Ins. Co. ofPittsburgh Pennsylvania v. Starplex Corp.,                                                                     31
     220 0r. App.          560 (Or. App.             2008).

     Neumann        v. Liles,      261 0r. App.          567 (Or. App.             2014).                                                      15, 31


     New      York Times Company                 v. Sullivan,         376 U.S. 254, 11 L. Ed. 2d 686, 84 S. Ct. 710,                           23
     95 A.L.R.2d          1412     (1964).


     Obsidian      Fin.      Grp. LLC        v. Cox, 3:11-cv-00057-HZ                     (D. Or., 2011).                                      17

     Obsidian      Fin.      Grp., LLC          v. Cox, 740 F.3d 1284 (9th Cir.,                      2014).                                   17, 18

     Porter     v. OBA, Inc., 180 0r. App.                    207 (Or. App.          2002).                                                     37

     Price    v. VikingPenguin,              Inc.,    881 F.2d 1426 (8th Cir. 1989).                                                            34


     Reesman v. Highfill, 327 0r. 597 (Or. 1998).                                                                                              23,31

     Son v. Ashland          Community            Healthcare          Services,      239 0r. App.          495 (Or. App.    2010).              38

     StAmantv.         Thompson,           390 U.S. 727, 731, 88                  s.ct. 1323, 20 L.Ed.2d            262 (1968).                23

     Top Service         Body Shop, Inc. v. Allstate                  Ins. Co., 283 0r. 201 (Or. 1978).                                        37

     Tubra      v. Cooke,     233 0r. App.             339, (Or. App.          2010).                                                          31

     Unelko      Corp.     v. Rooney,        912 F.2d 1049,             1058 (9th Cir. 1990).                                                  36

     Wallulis     v. Dymowski,            323 0r.      337 (Or. 1996).                                                                         31

     Weaver      v. Oregonian            Pub.    Co., 878 F.2d 388 (9th Cir. 1989).                                                            34

         eeler v. Green,           286 0r.       99 (Or. 1979).                                                                                16

     Wingard      v. Or. Family            Council,      Inc.,    290 0r. App.            518 (Or. App.         2018).                         15

     Wolston      v. ReaderDigestAssociation,                         Inc, 443 U.S. 157, 99 s.ct.               2701,                          19
     61 L.Ed.2d        450 (1979).

     Statutes


    ORS 31.150                                                                                                                                 9,14,

                                                                                                                               WHIPPLE LAW OFFICE, LLC.
Page 5           PLAINTIFF       JOHN     DOSSETT'S       MEMORANDUM               IN OPPOSITION          TO                  1675 SW Marlow Ave., Suite 2C11
                                                                                                                                    Portland, OR 97225
                 DEFENDANT         HIGH      COUNTRY          NEWS'     SPECIAL     MOTION       TO STRIKE                             503.222.6004

                 AND     MOTION     TO DISMISS,         DEFENDANT          HO-CHtJNK,         INC'S    MOTION
                 TO DISMISS        AND    MOTION       TO STRIKE        AND    DEFENDANT          THE
                 NATIONAL         CONGRESS        OF AMERICAN            INDIANS     OF THE      UNITED
                 ST ATES     AND    ALASKA'S         MOTION       TO DISMISS        AND     SPECIAL
                 MOTION      TO STRIKE
               Case 3:19-cv-01386-SB                          Document 44             Filed 11/26/19   Page 6 of 42




                                                                                                                           14,20



     ORS 31.152                                                                                                            35

     ORS 652.750                                                                                                           7, 8, 25

     Other   Authorities

     Restatement    (Second)          of Torts     (1977).                                                                 33




                                                                                                           WHIPPLE LAW OFFICE, LLC.
Page 6        PLAJNTIFF      JOHN      DOSSETT'S     MEMORANDUM            IN OPPOSITION      TO          1675 SW Marlow Ave, Suite 201
                                                                                                                Portland, OR 97225
              DEFENDANT         HIGH     COUNTRY      NEWS'     SPECIAL    MOTION      TO STRIKE                   503.222.6004

              AND   MOTION       TO DISMISS,       DEFENDANT       HO-CHUNK,        INC'S   MOTION
              TO DISMISS        AND    MOTION      TO STRIKE     AND   DEFENDANT        THE
              NATIONAL       CONGRESS        OF AMERICAN         INDIANS     OF THE    UNITED
              ST ATES     AND    ALASKA'S        MOTION      TO DISMISS    AND   SPECIAL
              MOTION       TO STRIKE
                 Case 3:19-cv-01386-SB                            Document 44                 Filed 11/26/19             Page 7 of 42




                 For his response to Defendant                     High Country            News'      ("HCN")     Special Motion         to Strike

     and Motion        to Dismiss,          Defendant         Ho-Chunk,            Inc's ("Ho-Chunk")           Motion     to Dismiss      and

     Motion       to Strike,       and Defendant          The National            Congress of American            Indians     of the United

     States And Alaska's              ("NCAI")          Motion         to Dismiss      and Special Motion          to Strike, Plaintiff        John

     Dossett ("Dossett")             states    as    follows:l

                                                                       INTRODUCTION

                 No good deed goes unpunished.                          Defendants,         through      their defamatory      articles,    have

     ruined the stellar career of Dossett based on an incident                                 during which       Dossett was trying           to help

     a colleague       in need.       Rather than accepting                the undeniable            fact that they published       defamatory

     material     and do what is right, Defendants                       scurry behind procedural               arguments      in an attempt to

     hide from the facts of the case. Unfortunately                               for Defendants,         their arguments      provide      them     no


     cover and for the reasons discussed below,                            the Court should dismiss Defendants'                   motions.

              OBJECTION                  FOR    FAILURE                TO PRODUCE               DOCUMENTS                PURSUANT           TO

                                                                         ORS 652.750

                 Dossett objects to NCAI's                 motion        to dismiss on the basis that NCAI                  has withheld

     personnel      records related to its disciplinary                    actions and the ultimate             termination      of Dossett in

     violation     of ORS 652.750.

                 ORS 652.750(2)             requires that employers                 provide     an employee       with the personnel           records

    related to any disciplinary                action or termination               within     45 days of receipt of request.             Dossett,

    through       legal counsel, mailed               a demand letter including                such a request to NCAI            on October        19,

    2018.2 To-date, NCAI                   has produced          no documents             related to its decision        to discipline     and later




                 l Dossett is simultaneously                  filing    a separate memorandum                 addressing      Ho-Chunk's
    sovereign       immunity         arguments.

                 2 Decl. of Dossett, Ex. GG.

                                                                                                                                WHIPPLE LAW OFFICE, LLC
Page 7           PLAINTIFF     JOF-IN DOSSETT'S           MEMORANDUM               IN OPPOSITION         TO                    1675 SW Marlow Ave, Suite 201
                                                                                                                                     Portland, OR 97225
                 DEFENDANT          HIGH    COUNTRY        NEWS'        SPECIAL     MOTION      TO STRIKE                               503.222.6004

                 AND   MOTION        TO DISMISS,        DEFENDANT          HO-CHUNK,         INC'S   MOTION
                 TO DISMISS        AND     MOTION      TO STRIKE        AND   DEFENDANT          THE
                 NATIONAL       CONGRESS            OF AMERICAN          INDIANS     OF THE     UNITED
                 ST ATES     AND    ALASKA'S         MOTION      TO DISMISS         AND    SPECIAL
                 MOTION      TO STRIKE
                  Case 3:19-cv-01386-SB                              Document 44                   Filed 11/26/19                      Page 8 of 42




     terminate     Dossett.         Those      files likely         include     evidence          that is crucial            to this case and Dossett's

     response      to the Defendants'             anti-SLAPP            motions,        particularly           if the Defendants                  meet their

     burden      under the first         step of the anti-SLAPP                  statute     and Dossett             must make a prima                  facie

     showing      of defamation             including       possible      malice.         After      NCAI          filed     its motion,          Dossett,      tmough

     counsel,     renewed        his request,         and NCAI          again refused             to provide          those records.3              Given     the

     stakes of this motion             and Dossett's          possible         burden      of presenting              evidence         of defamation,

     Dossett     asks the Court          to a) order the production                  of the requested                 documents           pursuant         to ORS

     652.750,      and b) postpone            ruling      on Defendants'            motions          until     those documents                can be obtained,

     analyzed,     and presented            to the Court          in the form        of a supplemental                     brief   if necessary.

                                     RESPONSE                TO      SPECIAL            MOTIONS                TO          STRIKE

                The Court          should     deny all of the Defendants'                    special         motions          to strike     (anti-SLAPP

    motions)       on the basis that A) Dossett                     is not a public         figure     or limited             public    figure,      B) the subject

    matter      of the Defendants'             articles     is not a matter          of public        interest,        C) if the malice              standard

     applies,    Dossett      meets that burden,              and D) Dossett              can easily         present          a prima      facie case of

    defamation.          Dossett      is also entitled         to his reasonable             attorney          fees after he successfully                    defends

    against      the Defendants'            special     motions        to strike.

                The Defendants              present      the Court       with     cynical      anti-SLAPP                  motions      that seem to argue

    that media         defendants        can say anything             about anyone           regardless             of the truth        of the statements.

    Even worse,          the Defendants           apparently          argue that they have a carte-bLanche                                right     to knowingly

    lie or make clearly            misleading           about a private          person      without          reprise.         The legal standards

    presented      by the Defendants                regarding        one's      status as a public             person          is so low that any

    professional        would       be considered           a public      person.         The Defendants                   further     argue that the mere

    allegation      of sexual harassment                  without      regard      for evidence,             context,         degree,     or truth      is sufficient


                3 Decl. of Whipple,             Ex RR.

                                                                                                                                              WHIPPLE LAW OFFICE, LLC.
Page 8           PLAINTIFF      JOHN     DOSSETT'S         MEMORANDUM               IN OPPOSITION             TO                             1675 SW Marlow Ave., Suite 201
                                                                                                                                                   Portland, OR 97225
                 DEFENDANT          HIGH     COtJNTRY       NEWS'      SPECIAL      MOTION          TO STRIKE                                         503 222.6004

                 AND    MOTION       TO DISMISS,         DEFENDANT            HO-CHUNK,       INC'S     MOTION
                 TO DISMISS        AND     MOTION       TO STRIKE       AND     DEFENDANT            THE
                 NATIONAL        CONGRESS         OF AMERICAN            INDIANS      OF THE        UNITED
                 STATES      AND    ALASKA'S        MOTION        TO DISMISS        AND     SPECIAL
                 MOTION      TO STRIKE
                Case 3:19-cv-01386-SB                Document 44            Filed 11/26/19           Page 9 of 42




     to turn those allegations into a public issue. The Oregon and Federal appellate courts that have

     reviewed      similar    cases have outright    denied arguments       similar    to those presented by the

     Defendants      and this Court should as well.         While     the Supreme Court has rightfully               given certain

     legal protections to media entities, it was also cautious not to make those protections                           so    broad

     that nobody      could sue a media entity for defamation            when justified.

              I.         Statement       of the Case

             This case is ultimately         about the Defendants'        defamation       of Dossett by publishing            false

     statements and clearly implying           Dossett engaged sexual harassment              committed       sexual assault.

     Because Defendants bring motions               under ORS 31.150, Dossett will present evidence                    outside the

     four-corners     of the Complaint       as allowed   by ORS 31.150(3).

             Dossett is an attorney         and Oregon resident that worked            for NCAI,     a   501(c)(4)

     organization that organizes and advocates for Native American                     causes, from 1995 through                2018.4

     Dossett worked          remotely   as NCAI's    general counsel when he was terminated                in 2018.5

             On June 30, 2016, Dossett was at a restaurant                with work colleagues           after a conference.6

     A female colleague          passed out at a table due to her over-consumption              of alcohol      and Dossett

     volunteered     to walk her back to the hotel, which            was two blocks        away.7   Dossett walked           with her

     for two blocks      on a busy public      street in front of the Spokane Convention             Center, to the busy

     hotel lobby,    she found her own way to her room, and they were never alone.8 Nothing                                 improper




             4Decl, of John         Dossett in Opposition to Motions to Dismiss, ffi1, 90
             51d.at%l.
             6Id. at ffl 20-22.
             y Id.
             8Id. at ffi 22-23.

Page 9       PLAINTIFF        JOHN DOSSETT'S    MEMORANDUM          IN OPPOSITION     TO
                                                                                                              WHIPPLE LAW OFFICE, LLC.
                                                                                                             1675 SW Marlow Ave, Suite 201
                                                                                                                   Portland, OR 97225
             DEFENDANT          HIGH COUNTRY    NEWS' SPECIAL MOTION         TO STRIKE                                503.222 6004

             AND MOTION          TO DISMISS, DEFENDANT     HO-CHUNK,      INC'S MOTION
             TO DISMISS AND MOTION           TO STRIKE AND DEFENDANT          THE
             NATIONAL         CONGRESS OF AMERICAN        INDIANS    OF THE UNITED
             ST ATES AND ALASKA'S          MOTION    TO DISMISS AND SPECIAL
             MOTION      TO STRIKE
                  Case 3:19-cv-01386-SB                           Document 44                    Filed 11/26/19                Page 10 of 42




     happened        as Dossett         walked        her to the hotel.9            An employee           of NCAI        who was not present,              but

     had a pre-existing               workplace       rivalry     with    Dossett       made a complaint               about this to NCAI's

     Executive           Director,     Ms. Jacqueline           Pata.lo      Ms. Pata investigated                 the matter      and decided         that no

     action      was needed.ll              Ms. Hallingstad,         NCAI's          director     of operations,         independently           brough        the

     matter      to NCAI's           Executive        Committee          in April     2017 as part of a laundry                  list of complaints

     about Ms. Pata, and they also determined                             that no action          was needed.l2           Regarding         the Spokane

     incident,      Ms. Hallingstad              stated:


                              On June 30, 2016 in Spokane,                      WA       several        NCAI      employees       were
                              in violation        of the no-alcohol            policy      during       conferences       after the
                              conclusion          of activities      the last day of Mid                Year     Conference.       Mr.
                              Dossett's        behavior      accompanying               a female        employee       back to the
                              staff hotel       and his actions          in the hotel bar and lobby                   made the
                              female        employee        uncomfortable            and fear for her safety.l3

     In the same memo,                 she suggested         that the proper          remedy        for the situation          would       have been

     disciplinary          letters    and offering         the employees            HR training          indicating     that she believed           this was a

     minor    incident.l4

                 In February           2018,     an employee         not involved           in the Spokane            incident     filed    a complaint

     regarding      both Ms. Pata and Dossett,                    alleging,         among       other things,         that he once made a joke

     about masturbation                at a bar with        colleagues.l5           Dossett      denies those allegations.l6                NCAI       hired




                 g Id.
                 'o Id. at 7 25.
                 llld. at ffi26-27.
                 " Id. at$28-31.
                 13Id.     at Ex. AA.

                 1414
                 15Id.     at Ex. BB.

                 16Id. at %33.
                                                                                                                                        WHIPPLE LAW OFFICE, LLC.
Page 10           PLAINTIFF          JOHN    DOSSETI"S      MEMORANDUM               IN OPPOSITION          TO                         1675 SW Marlow Ave, Suite 201
                                                                                                                                             Portland, OR 97225
                  DEFENDANT           HIGH     COtJNTRY      NEWS'       SPECIAL      MOTION       TO STRIKE                                    503.222.6004

                  AND      MOTION      TO DISMISS,         DEFENDANT        HO-CHUNK,           INC'S    MOTION
                  TO DISMISS          AND    MOTION      TO STRIKE       AND    DEFENDANT           THE
                 NATIONAL            CONGRESS       OF AMERICAN           INDIANS       OF THE     UNITED
                  STATES      AND      ALASKA'S       MOTION      TO DISMISS         AND    SPECIAI,
                  MOTION       TO STRIKE
                 Case 3:19-cv-01386-SB                         Document 44                  Filed 11/26/19               Page 11 of 42




     outside      counsel     to investigate         the complaint           and, based on conclusions                 and findings        that Dossett

     has not been given             access to, NCAI           demoted          Dossett.l7      In a letter to Dossett,            Ms. Pata stated

     that the demotion             was for "unprofessional              and inappropriate              behavior,      including      yelling,

     bullying,      being     disrespectful,         speaking       over colleagues,          insulting        and derogatory          emails,    and

     sexually-charged              comments.'518        While       Dossett      denied      the factual       statements       and disagreed         with

     the decision,         he accepted        it and continued          to work      for NCAI.19             It is apparent     from     the

     investigator's         later statements          that she did not find that Dossett                  committed         any sort of sexual

     harassment.2o

                 Apparently         displeased       with    NCAI's          decision,      Ms. Hallingstad           shared her rumors           and

     confidential         documents         with    Indianz.com.2l            On August        30, 2018, Dossett          received        an email

     requesting        a comment         about Ms. Hallingstad's                 allegations.22         Dossett     was required         by Ms. Pata

     and NCAI's           legal counsel        to respond       with    a statement          drafted    by the legal.23

                 On August          31, 2018,       IndianZ.com         published        an article      titled "Prominent           Indian      Country

     attorney     reassigned         after #MeToo           allegations        - 'You     are a pretty        young    Native      woman,

     beware."'24          The article       contains     a myriad       of statements,         allegations,        and innuendo          that would

     lead any reader         to conclude           that Dossett      was a serial        sexual harasser           and in fact committed

     sexual      assault in the Spokane              incident.25       In one of its most egregious                 passages,       the article      states


                 17Id. at ffi 38-48.
                 18Id.    at Ex. CC.

                 "' Id. at %57.
                 2oId.    at Ex. DD.

                 21Id. at ffi 65-66.
                 22Id.    at Ex. II.

                 23Id. at 5 67, Ex. DD.
                 24Complaint,          Ex. A.

                 25z,(.

                                                                                                                                    WHIPPLE LAW OFFICE, LLC.
Page 11          PLAINTIFF      JOF-IN DOSSETT'S         MEMORANDUM              IN OPPOSITION          TO                         1675 SW Marlow Ave, Suite 201
                                                                                                                                         Portland, OR 97225
                 DEFENDANT          HIGH    COUNTRY         NEWS'    SPECIAL      MOTION       TO STRIKE                                    503.222.6004

                 AND      MOTION     TO DISMISS,       DEFENDANT          HO-CHUNK,         INC'S   MOTION
                 TO DISMISS        AND     MOTION      TO STRIKE       AND     DEFENDANT        THE
                 NATIONAL          CONGRESS        OF AMERICAN         INDIANS      OF THE     UNITED
                 ST ATES     AND    ALASKA'S        MOTION      TO DISMISS        AND    SPECIAL
                 MOTION      TO STRIKE
                  Case 3:19-cv-01386-SB                            Document 44                   Filed 11/26/19                Page 12 of 42




     as follows:       "But      earlier     this year, Dossett          was more than willing                   to discuss     this particular

     incident.        An email       that was provided              to the D.C.         attorney      who conducted             the internal      review       for


     NCAI contains alarming information about his interactions with a female employee. % In the
     document,         Dossett       said he 'never         harassed'         the employee,           though      he admits       he 'totally

     restrained'       her by the arm during               the incident          in question."26            The article    never      states that the

    "incident        in question"          was, in fact, Dossett              helping     this employee           to the hotel      lobby      from        the bar

     or that the quote was part of a statement                         Dossett      made about assisting                her to the hotel.27           While

     Dossett      did in fact say that he "totally                  restrained"         her, the context          of the quote was a sentence                  in

     an email        to that co-worker           attempting         to tell her his version              of events where          Dossett       said "And

     then you startled           and jumped           straight     toward       the street.      I held onto your arm, because                    there was

     lots of traffic       in the street. I totally             restrained      you by the arm, this is true, and we walked                            into the

     hotel.'528 (Emphasis             added).        It was clearly       not an admission               of any sort of guilt,         as Indianz.com

     claimed.

                 On September              2, 2018,     Indian      Country       Today,      a news outlet          owned       by NCAI,

     republished          much      of the IndianZ.com              article     despite     the organization           knowing       how     false or

     misleading        the article        was.29      Instead     of presenting           the truth      of the investigations          or any

     clarification        as to the facts or conclusions                 of those investigations,                 the article     appeared       to give

     credence        to the IndianZ.com              article,    which        was especially          damaging         given    the fact that Indian

     Country       Today      and Dossett's           employer        were one and the same.

                 On October          3, 2018,      Ms. Pata directed             that Mr. Dossett            resign,    which      he refused         to    do.3o

                 26z,l.
                 27Decl.      of Dossett,       Ex. KK.

                 28z,l.
                 29Complaint,           Ex. B.

                 3oDecl of Dossett, ? 89-90.
                                                                                                                                      WHIPPLE LAW OFFICE, LLC.
Page 12          PLAINTIFF       JOHN       DOSSETT'S      MEMORANDUM              IN OPPOSITION            TO                       1675 SW Marlow Ave, Suite 201
                                                                                                                                           Portland, OR 97225
                 DEFENDANT           HIGH     COUNTRY       NEWS'      SPECIAL      MOTION         TO STRIKE                                  503.222.6004

                 AND      MOTION      TO DISMISS,       DEFENDANT             HO-CHUNK,       INC'S    MOTION
                 TO DISMISS         AND     MOTION      TO STRIKE       AND     DEFENDANT          THE
                 NATIONAL          CONGRESS        OF AMERICAN           INDIANS        OF THE     UNITED
                 ST ATES      AND    ALASKA'S        MOTION       TO DISMISS       AND      SPECIAL
                 MOTION       TO STRIKE
                Case 3:19-cv-01386-SB                        Document 44              Filed 11/26/19            Page 13 of 42




     Shortly     after Dossett sent an email, publicly                  defending       himself     in his own words for the first

     time, Dossett was terminated                  by NCAI.31

                On October 11, 2018, Indian Country                        Today published         a second article appearing              to

     confirm      that Mr. Dossett was guilty                of some form of sexual harassment."""' On October 18, 2018,

     High Country           News published            an article that further       defamed Dossett by claiming                that NCAI        had

     refused to investigate             the Spokane incident          and generally           leads its readers to conclude         that

     Dossett was guilty            of sexual harassment.33

                At NCAI's          2018 convention,           its then-president,       Jefferson       Keel, stated "NCAI         doesn't

     condone harassment              of any kind in the workplace,              nor have we, nor will           we, tolerate it

     anymore,"        and "We       will    take action when it occurs in the future just like we did in the                        situation


     at hand" in reference              to Dossett.34       This is contrary       to NCAI's       internal   investigations      that clearly

     did not conclude         that Dossett committed              sexual harassment.35             IndianZ.com      republished        this

     statement.36

                These facts are detailed in Mr. Dossett's                    declaration.37       The false allegations         of sexual

     harassment          and sexual assault have caused significant                   damage to Dossett's          reputation      and

     career.'




                31Id. at %90, Ex. QQ.
                32Complaint,            Ex. C.

                33Id.     at Ex. D,

                -" Id.    at EX. E,

                35Decl.      of Dossett, Ex. DD.

                36Complaint,            Ex. E.

            37There is a witness, who worked with Mr. Dossett for approximately 15 years and was
    present during the Spokane incident who will support Mr. Dossett's version of events but only
    under subpoena.Declaration of B. Scott Whipple, %4.
                38Decl. of Dossett,ffi116-118.
                                                                                                                         WHIPPLE LAW OFFICE, LLC
Page 13         PLAINTIFF      JOHN       DOSSETT'S     MEMORANDUM           IN OPPOSITION        TO                    1675 SW Marlow Ave., Suite 201
                                                                                                                              Portland, OR 97225
                DEFENDANT          HIGH     COUNTRY      NEWS'    SPECIAL    MOTION      TO STRIKE                               503 222 6004

                AND      MOTION     TO DISMISS,       DEFENDANT      HO-CHUNK,        INC'S    MOTION
                TO DISMISS        AND     MOTION      TO STRIKE   AND   DEFENDANT         THE
                NATIONAL          CONGRESS       OF AMERICAN       INDIANS     OF THE    UNITED
                ST ATES     AND    ALASKA'S        MOTION     TO DISMISS     AND    SPECIAL
                MOTION       TO STRIKE
                    Case 3:19-cv-01386-SB                      Document 44                Filed 11/26/19     Page 14 of 42




                    II.         Standards         of Review.

                    ORS 31.150          provides      the standards     regarding     the anti-SLAPP     motions   and states in

     relevant         part as follows:


                                      (1) A defendant may make a special motion to strike against a
                                claim in a civil action described in subsection     (2) of this section.
                                The court shall grant the motion unless the plaintiff      establishes in
                                the manner provided      by subsection (3) of this section that there is a
                                probability   that the plaintiff will prevail on the claim. The special
                                motion to strike shall be treated as a motion to dismiss under
                                ORCP 21 A but shall not be subject to ORCP 21 F. Upon granting
                                the special motion to strike, the court shall enter a judgment        of
                                dismissal without prejudice.     If the court denies a special motion to
                                strike, the court shall enter a limited judgment     denying the motion.

                                     (2) A special motion to strike may be made under this section
                                against any claim in a civil action that arises out of. ...
                                     (c) Any oral statement made, or written statement or other
                                document presented, in a place open to the public or a public
                                forum in connection     with an issue of public interest; or
                                     (d) Any other conduct in furtherance     of the exercise of the
                                constitutional  right of petition or the constitutional  right of free
                                speech in connection     with a public issue or an issue of public
                                interest.

                                     (3) A defendant making a special motion to strike under the
                                provisions     of this section has the initial burden of making a prima
                                facie showing that the claim against which the motion is made
                                arises out of a statement, document or conduct described in
                                subsection (2) of this section. If the defendant meets this burden,
                                the burden shifts to the plaintiff      in the action to establish that there
                                is a probability     that the plaintiff will prevail on the claim by
                                presenting     substantial   evidence to support a prima facie case. If the
                                plaintiff  meets this burden, the court shall deny the motion.

                                     (4) In making a determination      under subsection  (1) of this
                                section, the court shall consider pleadings     and supporting    and
                                opposing affidavits    stating the facts upon which the liability    or
                                defense is based....39




                "         ORS 31.150


                                                                                                                    WHIPPLE LAW OFFICE, LLC.
Page 14             PLAINTIFF      JOHN     DOSSETT'S     MEMORANDUM           IN OPPOSITION      TO               1675 SW Marlow Ave, Suite 201
                                                                                                                         Portland, OR 97225
                    DEFENDANT         HIGH    COUNTRY      NEWS'    SPECIAL    MOTION      TO STRIKE                        503.222.6004

                    AND     MOTION     TO DISMISS,      DEFENDANT       HO-CHUNK,       INC'S   MOTION
                    TO DISMISS        AND    MOTION     TO STRIKE   AND   DEFENDANT         THE
                    NATIONAL         CONGRESS      OF AMERICAN        mDIANS     OF THE    tJNITED
                    STATES      AND    ALASKA'S       MOTION   TO DISMISS      AND   SPECIAL
                    MOTION       TO STRIKE
                Case 3:19-cv-01386-SB                               Document 44                  Filed 11/26/19                 Page 15 of 42




                ORS 31.150              presents      a 2-step       analysis        in determining          whether       to grant the special              motion

     to   strike.=o First, the moving                   defendant       must make            a prima       facie showing          that plaintiff's          claim

     aroseoutofprotectedstatements,documents,orconductestablishedinORS31.150(2).41                                                                             Then,

     if the defendant              successfully       makes        such a showing,            the burden          shifts   to the plaintiff          to show a

     probability         of success on his claim                by providing            evidence         supporting        a prima       facie case of

     defamation.42            The plaintiff         can accomplish              this by presenting            "substantial           evidence"        of his

     claim,    meaning           enough       evidence       that reasonable            trier of fact could           find that the plaintiff              met his

     burden     of proof.43           For the second           step of the anti-SLAPP                    analysis,     a plaintiff       may present

     evidence          outside      of the pleadings."=             The facts provided             in supporting           and opposing            affidavits

     should     be construed            in a light      most       favorable        to the plaintiff.45         The Court         should       only consider

     evidence        presented        by the defendants             "only        to determine            if it defeats plaintiff's          showing         as a

     matter    of      law=55546


                III.          Argument.

                A.            Jom      Dossett       is not a Public           Figure     or "Limited"            Public      Figure.

                Defendants            argue that Dossett             is a public        figure    or limited         public     figure     for the dual

     purpose       of showing          that their       articles     are related        to a public        issue under         the first     step of the anti-

     SLAPP       statute      and attempting             to establish        a malice        standard       for the second           step of the anti-


                4oWngard             v. Or. Family          Council,        Inc.,     290 0r. App.           518, 521 (Or. App.               2018).

                41Handy            v. Lane     Cnty.,     360 0r.       605, 617 (Or. 2016).

                42z,l.
                43Id. at 623.
                44Bryant v. Recall for Lowell's Future Comm., 286 0r. App. 691, 693 (Or. App. 2017).
             45Baldwin v. Seida, 297 0r. App. 67, 70 (Or. App. 2019), citing Neumann v. Liles, 261
     Or. App. 567, 570 n 2, 323 P.3d 521 (Or. App. 2014), rev'd on other grounds,  358 0r. 706, 369
     P3d 1117 (Or. 2016).

                46Btyant 286 0r. App. at 693, citing                            Plotkin      v. SAIF,        280 0r. App.            812, 815 (Or. App.
     2016),    rev. den., 360 0r. 851 (Or. 2017).


                                                                                                                                            WHIPPLE LAW OFFICE, LLC.
Page 15         PLAINTIFF           JOHN   DOSSETT'S        MEMORANDUM                IN OPPOSITION          TO                            1675SWMarlowAve       Suite201
                                                                                                                                                 Portland, OR 97225
                DEFENDANT             HIGH    COUNTRY          NEWS'    SPECIAL         MOTION      TO STRIKE                                       503.222.6004

                AND       MOTION       TO DISMISS,        DEFENDANT            Ha-CHUNK,         INC'S     MOTION
                TO DISMISS           AND     MOTION      TO STRIKE       AND        DEFENDANT        THE
                NATIONAL            CONGRESS        OF AMERICAN             INDIANS      OF THE     UNITED
                ST ATES       AND     ALASKA'S        MOTION        TO DISMISS         AND    SPECIAL
                MOTION           TO STRIKE
                 Case 3:19-cv-01386-SB                              Document 44                  Filed 11/26/19              Page 16 of 42




     SLAPP       analysis.           Defendants          attempt     to misconstrue           the Complaint           to establish      that Dossett            is a

     public     figure     due to the fact that he had a successful                         career as an attorney            and general          counsel            for

     NCAI.       Defendants            also argue that Dossett                is a public      figure     because      they turned       him into a

     public     figure     with      their articles.        While     he has had a successful                career as an attorney,              he is not

     well     known      either by the public              at large or by the target audiences                    of the articles        posted by the

     Defendants,         he was not a public               figure     prior     to these publications,            and he did not purposefully

     insert himself        into the subject             matter      of these articles.47           The U.S. Supreme             Court        and local


     courts have reviewed similar cases and have formed bright-line niles that re5ect the Defendants

     arguments.          This     Court      should      hold that Dossett            is not a public        figure     or a limited         public        figure.

                The question            of whether         Dossett      is a public       figure       is a question     of law for the          Court."s It

     is the Defendant's              burden      to establish        whether      Dossett       is a public      figure."g The U.S. Supreme

     Court     established        the standard           for whether          an individual        is a public      figure    or limited        public

     figure    in Gertz v. Robert              Welch,      Inc.5o There, the Supreme                    Court    provided      its analysis           in

     determining         whether        Elmer      Gertz,        the attorney      representing          the family      of an individual             killed        by

     a Chicago        police      officer,     qualified      as a public        figure     or limited       public     figure.5l      Discussing             the

     nature    of public        figures,      the Supreme           Court      stated that


                             Hypothetically,             it may be possible             for someone          to become       a public
                             figure     through         no purposeful          action     of his own, but the instances                 of
                             truly     involuntary         public     figures     must be exceedingly                 rare. For the
                             most part those who attain                  this status have assumed                 roles of
                             especial        prominence           in the affairs        of society.      Some occupy
                             positions        of such persuasive              power      and influence          that they are


                47Decl. of Dossett, 77 1-12.
                48       eeler v. Green,            286 0r. 99, ill             n.7 (Or. 1979).

                49Carr v. Forbes,               Inc.,    259 F.3d 273, 278 (4th Cir. 2001).

                5oGertz v. Robert               Welch, Inc.,        418 U.S. 323, 345, 94                 s.ct. 2997, 41 L.Ed.2d                789 (1974).

                51Id. at 351.

                                                                                                                                      WHIPPLE LAW OFFICE, LLC
Page 16          PLAINTIFF        JOHN       DOSSETT'S      MEMORANDUM              IN OPPOSITION          TO                        1675 SW Marlow Ave., Suite 201
                                                                                                                                           Portland, OR 97225
                 DEFENDANT            HIGH     COUNTRY       NEWS'      SPECIAL       MOTION       TO STRIKE                                  503.222 6004

                 AND     MOTION        TO DISMISS,        DEFENDANT           HO-CHUNK,        INC'S    MOTION
                 TO DISMISS          AND     MOTION      TO STRIKE      AND      DEFENDANT         THE
                NATIONAL          CONGRESS         OF AMERICAN           INDIANS        OF THE     [JNITED
                 ST ATES     AND      ALASKA'S          MOTION      TO DISMISS      AND     SPECIAL
                 MOTION         TO STRIKE
                 Case 3:19-cv-01386-SB                              Document 44                   Filed 11/26/19                Page 17 of 42




                                deemed         public     figures       for all purposes.         More       commonly,          those
                                classed       as public      figures       have thnust themselves                 to the forefront       of
                               particular        public     controversies             in order to influence           the resolution
                                of the issues involved.                 In either      event, they invite           attention     and
                                comment.52

     In determining             that Gertz        was not a public             figure,     the Supreme            Court   provided       some of Gertz's

     resume       stating      that "Petitioner            has long been active                in community           and professional           affairs.         He

     has served        as an officer           of local     civic      groups        and of various         professional        organizations,          and he

     has published             several      books       and articles       on legal subjects.              Although       petitioner        was consequently

     well      known       in some circles,             he had achieved              no general      fame or notoriety            in the community."53

     The Supreme             Court       also rejected        a standard          that "would        sweep all lawyers             under      the New        York

     Times      rule...."54

                 In a more recent               local    case, Obsidian              Finance      Group,     LLC      v. Cox, Tonkon            Torp,       HCN's

     local     legal counsel           represented         plaintiff      Kevin       Padrick,      an Oregon         attorney     in a defamation

     action     regarding           certain    statements         made about his role as the bankruptcy                           trustee     for Summit

     Accornrnodators,                Inc., itself       part of a highly          publicized        case.55 At the District             Court     level,     the

     Court      outright       rejected       arguments        that Padrick           or his firm         were public      figures,      stating "If        the

     attorney      plaintiff        in Gertz was not a limited                  public     figure     based on his status as an attorney                      in a

     controversial          civil     case, Padrick's         role as bankruptcy               trustee      would     similarly        not be a basis for

     finding     him a limited              public      figure."56 Cox appeared to have dropped                            the public         figure    argument

     on appeal,        instead       relying      on a "public           official"      argument,         which     the Ninth      Circuit      also




                 52Id. at 345.
                " Id. at 351-352.
                 54Id. at 351.
                 550bsidian            Fin.    Grp., LLC          v. Cox, 740 F.3d 1284,                  1287     (9th Cir. 2014).

                 560bsidian Fin. Grp. LLC                      v. Cox, 3:11-cv-00057-HZ,  Doc. 95, p. 8 (D. Or. 2011),                                       rev'd
     in part     on other grounds, Obsidian                     Fin. Grp., LLC, 740 F.3d 1284 (9th Cir. 2014).


                                                                                                                                          WHIPPLE LAW OFFICE, LLC
Page 17          PLAJNTIFF          JOHN      DOSSETT'S      MEMORANDtTM               IN OPPOSITION          TO                         1675 SW Marlow Ave, Suite 201
                                                                                                                                               Portland, OR 97225
                 DEFENDANT             HIGH     COUNTRY        NEWS'       SPECIAL       MOTION      TO STRIKE                                    503.222 6004

                 AND       MOTION       TO DISMISS,        DEFENDANT           HO-CHUNK,          INC'S    MOTION
                 TO DISMISS           AND     MOTION       TO STRIKE        AND      DEFENDANT        THE
                 NATIONAL            CONGRESS        OF AMERICAN             INDIANS      OF THE     UNITED
                 STATES        AND     ALASKA'S          MOTION        TO DISMISS        AND   SPECIAL
                 MOTION         TO STRIKE
                 Case 3:19-cv-01386-SB                            Document 44                     Filed 11/26/19                 Page 18 of 42




     rejected.57

                The U.S. Supreme                   Court     and Oregon           Supreme        Court      have also rejected             arguments         that a

     defamation         defendant          can, by their publication,                transform          a private      figure     into a public        figure     so

     that they would          be forced           to meet the New           York Times standard                   of malice.         In Hutchinsort          v.

     Proxmire,      the plaintiff,          a research        behavioral          scientist,     sued Senator           William         Proxmire       for

     defamation         stemming           from     the Senator        awarding         the plaintiff        the "Golden          Fleece         of the Month"

     award,     which      he gave to publicize                examples          of supposed        wasteful          government          spending.58

     Senator     Proxmire          argued     that Hutchinson             was a public            figure     in part because            of "Hutchinson's

     access to the media,              as demonstrated           by the fact that some newspapers                            and wire       services      reported

     his response        to the announcement                  of the Golden           Fleece      Award."59            The US Supreme               Court

     rejected    this argument             stating:


                             On this record,           Hutchinson's             activities      and public        profile       are much
                             like those of countless              members            of his profession.             His published
                             writings       reach a relatively            small      category       of professionals
                             concerned         with    research        in human         behavior.          To the extent         the
                             subject       of his published            writings      became        a matter        of controversy,          it
                             was a consequence                of the Golden            Fleece     Award.          Clearly,      those
                             charged        with     defamation         cannot,       by their     own conduct,              create their
                             own defense            by making          the claimant          a public       figure.      See Wolston
                             v. Reader'sDigestAssn.,                    Inc.,     443 U.S. 157, 167-168,                  99    s.ct.
                             2701 2708,            61 L.Ed.2d      450.


                             ... Finally,         we cannot      agree that Hutchinson                   had such access to the
                             media      that he should          be classified          as a public         figure.      Hutchinson's
                             access was limited               to responding           to the announcement                   of the
                             Golden        Fleece     Award.      He did not have the regular                         and continuing
                             access to the media               that is one of the accouterments                        of having




                570bsidian          Fin.     Grp., LLC,         740 F.3d 1292-1293.

                58Hutchinson             v. Proxmire,          443 U.S. 111, 114, 99                s.ct. 2675, 61 L.Ed.2d                   411(1979).

                59Id. at 134.

                                                                                                                                           WHIPPLE LAW OFFICE, LLC
Page 18          PLAINTIFF      JOHN       DOSSETT'S         MEMORANDUM              IN OPPOSITION           TO                           1675 SW Marlow Ave., Suite 201
                                                                                                                                                Portland, OR 97225
                 DEFENDANT          HIGH     COUNTRY          NEWS'      SPECIAL      MOTION       TO STRIKE                                       503.222.6004

                 AND    MOTION       TO DISMISS,           DEFENDANT        HO-CHUNK,           INC'S    MOTION
                 TO DISMISS        AND     MOTION          TO STRIKE     AND      DEFENDANT         THE
                 NATIONAL        CONGRESS           OF AMERICAN           INDIANS       OF THE     UNITED
                 ST ATES     AND     ALASKA'S         MOTION      TO DISMISS          AND      SPECIAL
                 MOTION       TO STRIKE
                 Case 3:19-cv-01386-SB                         Document 44                  Filed 11/26/19               Page 19 of 42




                              become a public             figure.6o



     In Wolston v. Reader DigestAssociation,                           Inc, the U.S. Supreme Court added that"A                                   private

     individual        is not automatically             transformed         into a public       figure just by becoming                involved            in   or


     associated with a matter that attracts public                          attention....      A libel defendant           must show more than

     mere newsworthiness                   to justify    application     of the demanding              burden of New York Times."61

     Citing      Hutchinson,          the Oregon         Supreme Court restated that "the public                       controversy           into which

     plaintiff     may thrust his or her personality                   must pre-exist          the defamatory          publication.           It cannot be

     created by the publication.5562

                 The case law here is clear: a person does not become a public                                       figure simply           by being           an


     attorney      or expert in a field,             as was the case in Gertz and Obsidian                     Finance       Group, LLC.                   A

     person further           does not become a public                figure simply         because an article is written                 about them,

     as was the case in Hutchinson, Wolston, and Bank of Oregon. The question is not whether the

     Plaintiff     is currently        a public      figure, but whether          he was prior to the articles.                   Finally,        simply


     responding        to an article about himself,                 as was the case in Hutchinson,                   does not make a plaintiff                       a


     public      figure either.        The Defendants'           citations       to cases about adult film              stars and politicians

     carry no weight           in the context           of this case as Dossett is neither                a public     official     or a person that

     makes his living           in    film or other media.

                 One only needs to run a www.Google.com                              search for "John          Dossett"           to see that prior to

     the Defendants'           articles,      Dossett was clearly not a public                  figure.      As Dossett details              in    his

     declaration,       the NCAI           tribal leadership        and Executive           Director      served as the public               face of NCAI



                 6oId. at 135-136.
                 61 Wolston v. ReaderDigestAssociation,                           Inc, 443 U.S. 157, 167-168,                     99 s.ct. 2701, 61
     L.Ed.2d      450 (1979).

                 62Bank of Oregon v. IndependentNews, Inc., 298 0r. 434, 443 (Or. 1985), internal
     citation     omitted,     citing Hutchinson,             443 U.S. at 135, 99 s.ct.                at 2688.

                                                                                                                                     WHIPPLE LAW OFFICE. LLC.
Page 19           PLAINTIFF      JOHN       DOSSETT'S     MEMORANDUM             IN OPPOSITION          TO                          1675 SW Marlow Ave, Suite 201
                                                                                                                                          Portland, OR 97225
                  DEFENDANT          HIGH     COtJNTRY      NEWS'     SPECIAL     MOTION       TO STRIKE                                     503.222.6004

                 AND    MOTION        TO DISMISS,        DEFENDANT       HO-CHUISTK,        INC'S   MOTION
                 TO DISMISS          AND    MOTION      TO STRIKE     AND     DEFENDANT         THE
                 NATIONAL        CONGRESS         OF AMERICAN          INDIANS     OF THE      UNITED
                  ST ATES     AND     ALASKA'S       MOTION    TO DISMISS        AND    SPECIAL
                 MOTION       TO STRIKE
                   Case 3:19-cv-01386-SB                            Document 44                Filed 11/26/19                Page 20 of 42




     while      he worked           in the background             as legal counsel.63         Dossett       never signed           his name to NCAI

     documents           or provided         testimony       to Congress          in his name or person.64               Dossett          spoke only

     internally         at tribal    leaders'     meetings         to give legal updates             or facilitate     legal discussion,             or at

     continuing          legal education          conferences.65           He was never         a keynote          speaker.66        0n public

     documents,            his name appeared             only      on legal briefs        as representing          NCAI.67 He was never

     quoted       in an NCAI          press releases,            and the news archives           of HCN,           Indianz.com        and Indian           Today

     demonstrate           that he spoke rarely             to press, and only            in response       to legal questions.68 The Court

     should       reject    the Defendants'            arguments        regarding        Dossett's       standing      as a public         figure     in their

     entirety      and hold that A) their               articles     are not public        interest     articles     by virtue      of Dossett        being      a

    public      figure,      and B) the New             York Times malice            standard         does not apply        to this case.

                  B.           The Subiect Matter of the Defendants' Articles is Not a Matter of Public Interest.

                  All    Defendants          argue that their         articles    are regarding         matters      of public       interest       for the

    purposeofmeetingthestandardpresentedbyORS31.150(2)(c)-(d).                                                        WhileDossettdoesnot

     dispute      that the Defendants'                articles     were made on a public               forum,      the facts underlying              the

     extreme       allegations         in the defendants'            articles    are matters         of private      interest,     not public        interest.

     These articles          are not about sexual harassment,                      they are about Dossett              walking        an inebriated

     coworker           two blocks      to a hotel       lobby      and allegedly         making       a joke      about masturbation               (which    he

     denies).       The Defendants              simply      conclude      that those allegations               constitute        sexual    harassment

    because        they wanted          their    own #MeToo             story.     They     leave any details           of the events that



                  63Decl.      of Dossett, 7$ 1-12.
                  6414
                  65z,(.
                  6614
                  6714
                  6814

                                                                                                                                       WHIPPLE LAW OFFICE, LLC.
Page 20            PLAINTIFF        JOHN     DOSSETT'S      MEMORANDUM             IN OPPOSITION          TO                          1675 SW Marlow Ave., Suite 201
                                                                                                                                            Portland, OR 97225
                   DEFENDANT          HIGH      COUNTRY      NEWS'      SPECIAL     MOTION      TO STRIKE                                      503 222.6004

                   AND     MOTION      TO DISMISS,        DEFENDANT         HO-CHUNK,        INC'S     MOTION
                   TO DISMISS        AND     MOTION      TO STRIKE      AND      DEFENDANT       THE
                  NATIONAL          CONGRESS       OF AMERICAN           INDIANS     OF THE     UNITED
                   ST ATES     AND    ALASKA'S         MOTION       TO DISMISS     AND     SPECIAL
                   MOTION       TO STRIKE
                 Case 3:19-cv-01386-SB                              Document 44                  Filed 11/26/19                  Page 21 of 42




     allegedly      constitute        sexual       harassment          or sexual       assault     out of their articles          because      they knew

     that if those facts came to light,                     their    conclusion        would      immediately           be discredited.         Defendants

     simply      classify     undisclosed           facts as something             that few would             agree constitute        sexual harassment

     or sexual      assault.        The Defendants              should     not be allowed            to convert        something      that is clearly           not

     in the public        interest      into something              that arguably        is by their own defamatory

     mischaracterization.               The Court           should      deny the Defendants'                 anti-SLAPP          motions      in their

     entirety     for failure        show that the anti-SLAPP                    statute applies.

                 The Defendants              have all published             articles     stating     and/or        insinuating      that Dossett         was

     guilty     of some form           of sexual       harassment          or sexual       assault,      though       none of them provided                 details

     about what they believe                 constituted            sexual harassment            or sexual        assault.      They now ask the Court

     to make a bright-line              rule that any allegation                 of sexual       harassment          or sexual     assault,     regardless        of

     whether      it occurred,         regardless         of who is making             the allegation,            and regardless       of any context,            is

     a matter      of public        interest.      No Federal          or Oregon         appellate       court has made such a rule,                as HCN

     concedes.69         The Defendants'               suggested         standard      that allegations            of sexual harassment            are

     always      a matter      of public         interest     presents      a dangerous           standard        where       Defendants      would      always

     be entitled        to anti-SLAPP             protections         for any mere allegation                of sexual harassment.              HCN's

     citation     to Miller     v. Watson           is inapposite.         In that case this Court                 found      that that the alleged

     defamatory          statements         related     to a public       issue due to the plaintiff's                  status as a public        official      and

     candidate      for public         office.      Dossett         is neither    a public       official     or a candidate        for public        office.      If

     this case were held to be a matter                       of public      interest,     it is unclear          what sort of case including                an

     allegation      of sexual harassment                   would      not be a matter           of public        interest.     Dossett    asks the Court

     to reject    Defendants'           ridiculous          standard      and instead        review         the allegations        themselves,        the

     context      of those allegations,               and the facts used to support                  those allegations.


                 69HCN's        Special          Motion      to Strike      and Motion           to Dismiss,         p. 10.

                                                                                                                                        WHIPPLE LAW OFFICE, LLC
Page 21           PLAINTIFF      JOHN       DOSSETT'S        MEMORANDUM             IN OPPOSITION            TO                        1675 SW Marlow Ave, Suite 201
                                                                                                                                             Portland, OR 97225
                  DEFENDANT          HIGH       COUNTRY        NEWS'     SPECIAL       MOTION       TO STRIKE                                   503.222 6004

                  AND    MOTION        TO DISMISS,          DEFENDANT        HO-CHUNK,           INC'S   MOTION
                  TO DISMISS        AND     MOTION        TO STRIKE       AND     DEFENDANT          THE
                  NATIONAL        CONGRESS          OF AMERICAN           INDIANS        OF THE     tTNITED
                  ST ATES     AND     ALASKA'S         MOTION        TO DISMISS     AND      SPECIAL
                  MOTION      TO STRIKE
                 Case 3:19-cv-01386-SB                                 Document 44                 Filed 11/26/19                    Page 22 of 42




                 Plaintiff      agrees with            HCN     that the factors           reviewed         by the Southern                District     of California

     in Guzman          v. Finch         to determine         if something           is of public         interest      should       apply     here, but ask that

     the Court      also consider             the five factors           following        the three cited by HCN.                        In attempting        to

     provide      analysis       for what is or is not of public                     interest,     the Guzman             court      reviewed         the following

     eight   factors:


                              ... (1) "cases where                 the statement          or activity       precipitating           the
                              underlying          cause of action           was 'a person           or entity         in the public
                              eye[;]"'       (2) "the      statement       or activity         involved       'conduct           that could
                              directly        affect      a large number          of people        beyond         the direct
                              participants[;]"'            and (3) "cases where                the statement            or activity
                              involved         'a topic     of widespread,            public      interest."'


                                       Finally,        there are five additional               attributes         of an issue that
                              would       make it one of public,                 rather     than private,            interest:     (1)
                              "'public        interest'     does not equate with               mere curiosity[;]"                 (2) "a
                              matter      of public         interest     should      be something            of concern            to a
                              substantial         number        of people[;]"         (3) "there          should       be some degree
                              of closeness          between         the challenged           statements           and the asserted
                              public      interest[;]"        (4) "the     focus of the speaker's                  conduct         should     be
                              the public         interest     rather     than a mere effort               'to gather       ammunition
                              for another         round       of [private]        controversy[;]"'           and (5) a "person
                              cannot       turn otherwise            private     information          into a matter              of public
                              interest       simply       by communicating                it to a large number               of
                              people01l70


    As discussed             above,      Dossett       is a private       person,      not a public          figure.       The alleged           conduct       by

     Dossett,     even if true, was related                   to two isolated          incidents          and two specific               employees,        not likely

    to affect     anyone        beyond         the direct       participants,         especially          given      that Dossett          worked      on the other

     side of the country              from     NCAI.         While       the topic     of sexual harassment                      generally     may be of some

     interest,    the underlying              allegations          are not likely       of any interest              to anyone       outside         of NCAI        even

    if true: that someone                not present         alleged      that Dossett           made someone              feel uncomfortable                once and


                 7oGuzman           v. Finch,          3:19-cv-00412-MMA-AHG,                         Doc.        8, p. 8-9 (S.D.            Cal., 2019)       internal
    citations      omitted.

                                                                                                                                               WHIPPLE LAW OFFICE, LLC.
Page 22          PLAINTIFF        JOHN        DOSSETT'S       MEMORANDUM              IN OPPOSITION             TO                            1675 SW Marlow Ave., Suite 201
                                                                                                                                                    Portland, OR 97225
                 DEFENDANT             HIGH     COUNTRY        NEWS'      SPECIAL      MOTION        TO STRIKE                                         503.222.6004

                 AND     MOTION          TO DISMISS,        DEFENDANT          HO-CHUNK,          INC'S    MOTION
                 TO DISMISS         AND       MOTION       TO STRIKE       AND    DEFENDANT           THE
                 NATIONAL         CONGRESS             OF AMERICAN         INDIANS        OF THE UNITED
                 ST ATES      AND      ALASKA'S           MOTION       TO DISMISS      AND     SPECIAL
                 MOTION        TO STRIKE
                Case 3:19-cv-01386-SB                          Document 44                    Filed 11/26/19                 Page 23 of 42




     that he allegedly          once made a one-off             joke      about masturbation.                  As discussed      below,      Ms.

     Hallingstad,        the chief        witness     in all of the articles,         had a significant            personal      axe to grind

     regarding        Pata and Dossett,             and bringing       false reports         to Indianz        was her ammunition.                 Finally,

     the Court        should    disregard        any argument          that the Defendants               turned     these allegations         into a

     matter     of public      interest      by publishing          them publicly.           In sum, the factors             here are

     overwhelmingly             against      treating     the specific       allegations        against        Dossett     as public     interest.

                 C.           Even if the Malice            Standard      Applies,         Plaintiff     Meets     That Burden.

                While       Dossett       maintains       that he is not a public             figure     and that the malice            standard      does

     not apply        to in this case, Dossett            can nonetheless            show that the Defendants                  were malicious           in

     their publication          of their     articles     about him because               they did so with          actual knowledge            or

     reckless      disregard        for whether         or not their     articles     were true or not. "Actual                 malice"      in the

     context      of defamation           cases against       public     officials        or public      figures    means "knowledge                 that it

     was   false or with        reckless        disregard     of whether          it was false or not."71            "The      finder     of fact must

     determine        whether       the publication         was indeed         made in good faith."72                "Repetition          of another's

     words      does not release one of responsibility                       if the repeater           knows     that the words         are false or

     inherently       improbable,           or there are obvious          reasons         to doubt      the veracity        of the person       quoted         or

     the accuracy        of his reports.'573            A re-publisher         is as liable       for publication          of a defamatory

     statement        as the original        publisher.74       A statement           may be defamatory                  by implication       even if it is

     not facially       defamatory.75           While      the Complaint            does not state the word "malice"                     (because


            71New York Times Company                           v. Sullivan,         376 U.S. 254, 280, 11 L. Ed. 2d 686, 84 S. Ct.
     710, 95 A.L.R.2d 1412 (1964).

                72StAmant           v.    Thompson,        390 U.S. 727, 731, 88                s.ct. 1323, 20 L.Ed.2d                 262 (1968).

                73Goldwater       v. Ginzburg, 414 F.2d 324, 337 (2nd Cir. 1969)                                    citing     St. Amant      v.
     Thompson,          supra at 732, 88 s.ct. 1323.

                74Kraemer           v. Harding,         159 0r. App.         90, 103 (Or. App.             1999).

                75Reesman v. Highfill, 327 0r. 597, 604 (Or. 1998).
                                                                                                                                    WHIPPLE LAW OFFICE, LLC.
Page 23           PLAINTIFF      JOHN      DOSSETT'S       MEMORANDUM             IN OPPOSITION           TO                       1675 SW Marlow Ave, Suite 201
                                                                                                                                         Portland, OR 97225
                  DEFENDANT          HIGH    COUNTRY        NEWS'      SPECIAL      MOTION       TO STRIKE                                  503.222.6004

                  AND   MOTION        TO DISMISS,        DEFENDANT        HO-CHUNK,          INC'S     MOTION
                  TO DISMISS        AND     MOTION      TO STRIKE      AND    DEFENDANT           THE
                  NATIONAL       CONGRESS           OF AMERICAN         INDIANS      OF THE      UNITED
                  ST ATES     AND    ALASKA'S        MOTION     TO DISMISS          AND    SPEC!AL
                  MOTION       TO STRIKE
                  Case 3:19-cv-01386-SB                               Document 44                       Filed 11/26/19                     Page 24 of 42




     Plaintiff      does not consider                himself      a public        figure),        the Complaint                nonetheless        includes           sufficient


     facts     showing        that the Defendants                 published          their     articles       with      actual     knowledge           or reckless


     disregard        for the truth.           The     Court      should        hold    that,     if the New            York     Times     malice       standard


     applies      to this case, that Dossett                   can show         a prima         facie     case of malice.

                                           Malice        by Ho-Chunk.


                  The articles        by Indianz.com                (Defendants              Ho-Chunk            and Noble            Savage     Media)             is clearly


     malicious        because        a) the authors            were      in possession             of documents                that will    show       that they           knew

     that it was highly             unlikely         that Dossett         was guilty           of any form            of sexual          harassment         or assault,           b)


     the authors        relied      primarily         on a disgnuntled              former        NCAI         employee           with     no first-hand


     knowledge          of the alleged           sexual        harassment           as their       key witness,            c) despite        calling       itself     an


     investigation,          none     of the anonymous                 persons          mentioned          in the article            had any first         hand

     knowledge          of any sexual            harassment,           only      rumors,          d) the article          directly       misquotes         Dossett,


     treating     a denial        as an admission,               and e) Agoyo            had been          covering            the NCAI        beat     for nearly          two


     decades       and should         have       been    suspicious           that he had never                heard       the "worst          kept    secret        in DC


     Indian      circles,"       and should          have      been far more             careful        before       labelling       Dossett      a "predator."


                 Despite       the Declaration              of Acee        Agoyo         stating        that "The         investigatory          article      is based        on

     the reliable        accounts        and opinions             of former         and current           National         Congress          of American              Indians


     ("NCAI")         employees            ,"76the original           article       twice      discusses         how      they     had access          to internal


     NCAI        documents.""            While        it is unclear        what        exact      documents             Indianz.com          had access             to (which


     Dossett      hopes       to learn     through          discovery),         the article's           discussion          of NCAI's          internal


     investigation           and quotations            from      an email        sent by Dossett               to NCAI's             counsel     indicate           that




             76Decl. of Acee Agoyo                          ISO    Defendant             Ho-Chunk,             Inc.'s     Motion         to Dismiss          and Motion
     to Strike, ffi5.
             77Complaint,  Ex. A, p.                      1-2.


                                                                                                                                                   WHIPPLE LAW OFFICE, LLC.
Page 24           PL,='UNTIFF      JOHN      DOSSETT'S         MEMORANDUM                 IN OPPOSITION              TO                           1675 SW Marlow Ave, Suite 201
                                                                                                                                                        Portland, OR 97225
                  DEFENDANT           HIGH      COUNTRY          NEWS'     SPECIAL           MOTION       TO STRIKE                                        503.222.6004

                  AND    MOTION        TO DISMISS,          DEFENDANT            HO-CHUNK,            INC'S      MOTION
                  TO DISMISS         AND     MOTION         TO STRIKE         AND      DEFENDANT           THE
                  NATIONAL          CONGRESS          OF AMERICAN             INDIANS          OF THE     UNITED
                  STATES       AND    ALASKA'S          MOTION        TO DISMISS            AND    SPECIAL
                  MOTION         TO STRIKE
             Case 3:19-cv-01386-SB                       Document 44                 Filed 11/26/19                Page 25 of 42




     Indianz.com       had access to substantial           internal    information           from NCAI,         including      the fact that it

     twice concluded        that Dossett had not committed                  sexual harassment,             let alone the sexual assault

     that Indianz.com        implied.78      While     Dossett has not personally                 seen the materials          from the

     investigation      (despite request pursuant            to ORS 652.750),               Dossett has been informed                  by an NCAI

     board member,        that the investigation         concluded         that he did not commit               sexual harassment.79                   In

     reference    to Dossett, the article refers to NCAI's                  "inability       to fully    resolve complaints             of sexual

     harassment"8odespite them being clearly aware that the allegations                                   were, in fact resolved,               just

     not in a manner that their key witness,                 Ms. Hallingstad,            wanted.

              While     Ms. Hallingstad        brags about her "stellar              personnel        record"      at NCAI,       it   was     well

     known   that she held strong personal              grudges against Ms. Pata and Mr. Dossett and needed to be

     treated "with     kid gloves."81        Hallingstad       was indeed a disgnuntled                  employee     on    her   way        out of

     the organization       with an axe to grind.82           She had been on a multi-year                  crusade to get Pata and

     Dossett fired due to perceived            human resource issues, evidenced                       by the attached memorandum

     sent by her to the NCAI            president     on April     22, 2017.83 In her April               22, 2017 memo, Hallingstad

     gives a third-hand       account of the Spokane incident                    stating:    "On      June 30, 2016 in Spokane, WA

     several NCAI       employees        were in violation         of the no-alcohol            policy    during     conferences             after the

     conclusion      of activities     the last day of Mid Year Conference.                      Mr. Dossett's        behavior

     accompanying         a female employee           back to the staff hotel and his actions                   in   the hotel bar and




             78Decl. of Dossett, Ex DD.
             79Id. at ffi 87.
             8oComplaint,            Ex. A., p. 2,

             81Decl. of Dossett, %30, 43,46.
             82Id. at %30, 43, 46, 65, Exs. AA, HH.
             83Id., Ex. AA

                                                                                                                            WHIPPLE LAW OFFICE, LLC
Page 25       PLAINTIFF      JOHN DOSSETT'S          MEMORANDUM            IN OPPOSITION         TO                        1675 SW Marlow Ave., Suite 201
                                                                                                                                 Portland, OR 97225
              DEFENDANT        HIGH COUNTRY          NEWS'    SPECIAL      MOTION        TO STRIKE                                  503.222.6004

              AND MOTION        TO DISMISS,     DEFENDANT          HO-CHUNK,        INC'S     MOTION
              TO DISMISS      AND MOTION       TO STRIKE       AND    DEFENDANT           THE
              NATIONAL       CONGRESS       OF AMERICAN          INDIANS     OF THE UNITED
              STATES     AND ALASKA'S        MOTION      TO DISMISS        AND    SPECIAL
              MOTION      TO STRIKE
                   Case 3:19-cv-01386-SB                                Document 44                   Filed 11/26/19                Page 26 of 42




     lobby      made      the female          employee          uncomfortable              and fear          for her    safety.'5s" It      is clear       that


     Hallingstad          had neither          first   hand     knowledge           of the incident             nor believed        that Dossett            had done


     anything        more      than    supposedly            making        the individual            feel uncomfortable,               likely      due to untrue


     rumors        spread      about    Dossett.85           She did not believe              that      anything        happened         beyond        the concern


     of a heavily         inebriated        person.          Acee       Agoyo     was likely          aware       of the long-standing                issues       that


     Hallingstad          had with       Pata and Dossett                given    his long       history        with     NCAI.86         It is clear        from     the


     record       that Hallingstad            is an unreliable            witness      that Indianz.com                should     have     looked          into    further


     before       spreading      her version           of events         unchecked.

                  Despite      the Indianz.com                article     describing        itself     as an investigation,             it appears          to have no


     first-hand       accounts         of any actual           sexual      harassment,          only     third-hand          sources      and several             people


     willing      to talk     about     rumors         and    innuendo.s"           This     complete          reliance      on third-hand            sources


     shows       extreme       recklessness            by Indianz.com             in propagating               those    rumors      as hard        fact.     The

     article     compounds            on this by completely                 omitting        what       facts    underwrote         those        rumors,       inviting


     the reader       to assume         that Dossett           sexually         assaulted      someone           despite     knowing            that was not what


     was alleged.


                  Further,      the Indianz.com               article     misquotes         Dossett          and heavily        deceives         its readers        into

     believing       that Dossett           admitted         to sexual      assault,       stating:     "In     the document,            Dossett        said he


     Gnever harassed'            the employee,               though      he admits         he 'totally         restrained'       her by the arm during                     the


     incident       in question.        He also said he 'held'                   the woman's            hand      in what       he characterized              as an


     attempt       to assist her after            a long      day of work           at the 'end        of a big        meeting.555ss
                                                                                                                                   As              described          in the


                  84z,(.
                  85Deci. of Dossett at $$ 17-19
                 " Id. at $ 7.
                  87Complaint,           Ex. A.

                  88Id.     at p. 4.


                                                                                                                                                 WHIPPLE LAW OFFICE, LLC
Page 26            PLAINTIFF      JOHN        DOSSETT'S        MEMORANDUM              IN OPPOSITION             TO                             1675 SW Marlow Ave, Suite 201
                                                                                                                                                      Portland, OR 97225
                   DEFENDANT           HIGH     COUNTRY         NEWS'      SPECIAL      MOTION          TO STRIKE                                        503.222 6004

                   AND    MOTION       TO DISMISS,           DEFENDANT           HO-CHUNK,           INC'S     MOTION
                   TO DISMISS         AND     MOTION       TO STRIKE        AND     DEFENDANT            THE
                   NATIONAL        CONGRESS            OF AMERICAN          INDIANS         OF THE      UNITED
                   ST ATES     AND     ALASKA'S         MOTION          TO DISMISS     ,"USJD SPECIAL
                   MOTION       TO STRIKE
                 Case 3:19-cv-01386-SB                            Document 44                Filed 11/26/19             Page 27 of 42




     statement of the case, this quote was lifted                          out of a letter that Dossett sent to the other party

     involved      in    the Spokane incident,                 here he said "And           then you startled and jumped           straight toward

     the street.        I held onto       your      arm, because there was lots of traffic                   in the street. I totally    restrained

     you   by the arm, this is true, and we walked                          into the hotel.89         This quotation     is the equivalent         of

     someone       being accused of murder telling                        a reporter "I was not the one that killed              that man" and

     that quote being reported                   as "I...     killed    that man."        Dossett strongly       denies admitting       to any

     wrongdoing.9o

                 Finally,      Agoyo       had reason to suspect that Hallingstad's                       allegations    were inaccurate

     because of his long experience                         at NCAI     meetings.       Agoyo        had attended NCAI        conferences        as a

     reporter     for nearly two decades.91 During                        that time Dossett had maintained                respectful

     relationships        with hundreds              of female colleagues            and never had a reputation            for sexual

    harassment           of any type.92 Then, in 2018 Hallingstad                           came to him with third-hand            rumors of

     sexual assault that were the "worst                        kept secret in Indian country."                This should have raised

     suspicion      in   the reporter's           mind, and at a minimum                  he should have interviewed           any of the dozens

     of present and former                female colleagues              Dossett had worked            with since 1995 before labelling

     Dossett a "predator."

                 The Court should hold that Dossett has sufficiently                                 alleged and has prima facie evidence

     of malice by Ho-Chunk.

                             ii.          Malice       by NCAI.

                 Dossett can likewise                show clear malice by NCAI                  in the form of recklessly         or knowingly




                 89Decl. of Dossett, Ex. KK. (Emphasis Added).
                 9oId. at %20-27.
                 "' Id. at 7 7.
                 92Id. at %19.
                                                                                                                               WHIPPLE LAW OFFICE, LLC.
Page 27          PLAINTIFF         JOHN    DOSSETT'S          MEMORANDUM            IN OPPOSITION       TO                    1675 SW Marlow Ave., Suite 2C11
                                                                                                                                    Portland, OR 97225
                 DEFENDANT          HIGH     COUNTRY           NEWS'     SPECIAL    MOTION      TO STRJKE                              503.222.6004

                 AND     MOTION      TO DISMISS,            DEFENDANT       HO-CHUNK,        INC'S    MOTION
                 TO DISMISS         AND    MOTION           TO STRIKE    AND   DEFENDANT         THE
                 NATIONAL          CONGRESS          OF AMERICAN          INDIANS     OF THE    tJNITED
                 ST ATES     AND     ALASKA'S         MOTION       TO DISMISS       AND    SPECrAL
                 MOTION        TO STRIKE
                 Case 3:19-cv-01386-SB                              Document 44                     Filed 11/26/19               Page 28 of 42




     publishing        and republishing               false statements          about him.           NCAI        occupies       a novel     position     in this

     case as both a media               outlet     and as a non-media                 defamer,       simply      Dossett's       former      employer

     making       public       statements        through      its President           and Executive           Director.       While       Indian    Country

     Today      is, indeed,         a media      outlet,    entitled      to New         York Times protections               if Dossett       were held to

     be a public        figure,      NCAI      also makes           statements          outside      its capacity     as a media          entity,   which      are

     not entitled       to the malice          standard.93          For that reason,           statements          made by President            Keel     and Ms.

     Pata outside          of the reporting           context       cannot     be subject         to the malice        standard,       even though          they

     were republished               by NCAI's         media      arnn. While,            again, Dossett          does not state the word "malice"

     in the Complaint,              the Complaint           contains      sufficient        allegations        of NCAI        knowingly         published

     and republished            statements         despite      knowing         their    falsity,     which      is sufficient     to show malice.94               In

     the unlikely        event that the Court               finds    Dossett      to be a limited           public     figure     and that the malice

     standard       applies,        Dossett    still prevails        because       he can show malice                by NCAI.

                In its September              2, 2018 article          titled "NCAI          Attorney         John Dossett         under      fire after

     #MeToo         allegations         ."95 The article        heavily        sites the Indianz.com               article,     quoting      lines such as

    "'As     a new staff,           I was told by a colleague,                 'You      are a pretty       young     Native      woman,        beware      of

     John Dossett.          Don't      be caught       in a room        alone with          him,"        the former       employee        said to

     Indianz.com.           'It's    the worst      kept secret in D.C.'s               Indian      circles."596      The article         also quotes       Ms.

     Pata as stating "she             is not able to respond              to any allegations              because       as personnel         matters     are

     subject    to privacy           laws."g"      The article        offers    no clarification            or denial      of Indianz.com's

     allegations,       no statement           that NCAI        did not find that Dossett                   committed         sexual      harassment        and


                93Cooper            v. Portland        GeneralElec,            Corp.,}10          0r. App.       581, 587 (Or. App.             1992).

                94Complaint, $7 41, 64, 65, 71, 87
                95Complaint,               Ex. B

                % Id.      at 2.

                9714

                                                                                                                                        WHIPPLE LAW OFFICE, LLC
Page 28         PLAINTIFF           JOHN    DOSSETT'S       MEMORANDUM                IN OPPOSITION         TO                         1675 SW Marlow Ave., Suite 201
                                                                                                                                             Portland, OR 97225
                DEFENDANT             HIGH    COtJNTRY       NEWS'      SPECIAL         MOTION       TO STRIKE                                  503.222 6004

                AND     MOTION         TO DISMISS,         DEFENDANT         HO-CHUNK,           INC'S    MOTION
                TO DISMISS           AND     MOTION     TO STRIKE        AND     DEFENDANT            THE
                NATIONAL            CONGRESS       OF AMERICAN            INDIANS        OF THE UNITED
                ST ATES      AND      ALASKA'S        MOTION        TO DISMISS        AND    SPECIAL
                MOTION         TO STRIKE
               Case 3:19-cv-01386-SB                            Document 44                   Filed 11/26/19                 Page 29 of 42




     simply     appears          to give credence         to the original         article.      Malice      can be found            in this article

     because       it republishes          the Indianz.com           article    despite       NCAI       clearly     knowing         that its own internal

     investigation         did not find that Dossett              committed          sexual harassment.                   Indeed,    NCAI's        own

     investigator        recommended             a general      denial       to the Indianz.com             article.98       NCAI       cannot      argue that

     its media        arm was unaware             of the falsity       of what its non-media                 arm knew,         and should          be treated

     as a single       entity.      Ms. Pata herself           was listed       as a publisher          of Indian         Country      Today      and under

     NCAI      policy      would        have had final         say over the publication                 of the article.99           NCAI's

     republication         of the Indianz.com               story was particularly              damaging           because     it is widely        known        that

     NCAI      is both the publisher              and the employer              of Mr. Dossett,           and NCAI           appeared        to ratify    the

     allegations        it knew      were false by simultaneously                    republishing          and refusing         to deny them.

                In its October            11, 2019 article,          NCAI       further      promoted       the implication            that it demoted

     Dossett     due to sexual            harassment,        stating    in part:


                              Earlier     this year, NCAI            hired     an extemal        investigator        who
                              investigated       two specific          allegations        of sexual       harassment          against
                              John Dossett,          one of which           had been the subject             of an earlier
                              internal      investigation.       In conducting            this investigation,             the external
                              investigator       spoke with          many      current       and former         employees,
                              including       some former         employees          who learned           about the
                              investigation        and requested             an opportunity           to speak. The
                              investigation        concluded         with      recommendations             that NCAI
                              promptly        implemented.loo

     Here, once again,             NCAI       connects       its employment           actions         against    Dossett      to sexual       harassment

     complaints         despite     its internal       investigation          concluding        that none took            place.lol

               Malice         here is clear.         NCAI      republished         the Indianz.com              article     in large part and heavily


               98Deci.         of Dossett,       Ex. DD.

               99Id. at ffi 78.
                looComplaint,             Ex. C, p. 4.

                lol   Decl.      of Dossett,      Ex. DD.

                                                                                                                                         WHIPPLE LAW OFFICE, LLC.
Page 29          PLAINTIFF         JOHN     DOSSETT'S       MEMORANDUM             IN OPPOSITION          TO                            1675 SW Marlow Ave., Suite 201
                                                                                                                                              Portland, OR 97225
                 DEFENDANT           HIGH     COUNTRY        NEWS'     SPECIAL      MOTION       TO STRIKE                                       503.222 6004

                 AND     MOTION         TO DISMISS,     DEFENDANT            HO-CHUNK,        INC'S     MOTION
                 TO DISMISS         AND     MOTION      TO STRIKE       AND     DEFENDANT         THE
                 NATIONAL          CONGRESS        OF AMERICAN          INDIANS       OF THE     UNITED
                 ST ATES      AND    ALASKA'S         MOTION     TO D!SMISS         AND      SPECIAL
                 MOTION          TO STRIKE
                    Case 3:19-cv-01386-SB                               Document 44                    Filed 11/26/19                   Page 30 of 42




     referenced            it, but made          no challenge          to its accuracy           despite       NCAI         being      aware     that the


     allegations           stated     in the article        was largely           false based          on its own         internal      investigation,          which


     the Indianz.com                 article     references.         NCAI        then      appears     to connect           negative       employment             actions


     against        Dossett         to the allegations          of sexual         harassment           despite      their    own       conclusion        that sexual


     harassment             did not take place.              These       facts    are compounded                 by the fact that          Indian      Country


     Today       (through           NCAI)        was Dossett's           employer           and the source            of the investigation,             whose


     conclusions            have      never      been made           public,     giving      further       credence         to Indianz.com's             statements.


     The Court             should     hold       that Dossett        has sufficiently            alleged      and has prima             facie     evidence        of

     malice      by NCAI.


                                                Malice    by HCN.

                  The malice            shown       by HCN           is much      the same as that shown                     by the articles          published          by


     Indianz.com             and NCAI.             As was the case with                   the NCAI         and Indianz.com               articles,     HCN        brags       of


     being     in possession             of NCAI          internal      documents           and being         in contact        with     NCAI        board      members

     who      had likely        seen the conclusions                  of the external            investigation.lo2             Given      this    information,


     there     is little     doubt      that HCN          was aware            of the external         investigation           concluding            that Dossett         had


     not committed              sexual         harassment.           Despite      this,    HCN       continues         to discuss        accusations         of


    "unwanted              touching"           and making       "crude          sexual      remarks"         without        any acknowledgement                   that


     these issues           were      fairly     reviewed       and dismissed.               The     Court       should      hold      that Dossett       has


     sufficiently           alleged      and has prima           facie      evidence         of malice        by HCN.


                  D.            Dossett         Can Easily       Present         a Prima      Facie       Case of Defamation.


                  Even       if Defendants           meet      the burden         under       the first      step of the Anti-SLAPP                    Statute,


     Dossett        can present          substantial         evidence          to support        a prima      facie      case of defamation.


                 The elements                  of an Oregon          common          law    defamation           claim      are "(l)     the making          of a


                  lo2Complaint,                 Ex. D, p. 2, 3.


                                                                                                                                                  WHIPPLE LAW OFFICE, LLC.
Page 30             PLAINTIFF         JOHN      DOSSETT'S       MEMORANDtJM                IN OPPOSITION          TO                             1675 SW Marlow Ave, Suite 201
                                                                                                                                                       Portland, OR 97225
                    DEFENDANT            HIGH     COUNTRY       NEWS'          SPECIAL      MOTION      TO STRIKE                                         503.222.6004

                    AND     MOTION        TO DISMISS,        DEFENDANT            HO-CHUNK,          INC'S    MOTION
                    TO DISMISS         AND       MOTION     TO STRIKE          AND    DEFENDANT            THE
                    NATIONAL          CONGRESS           OF AMERICAN            INDIANS      OF THE       tJNITED
                    ST ATES     AND      ALASKA'S         MOTION        TO DISMISS         AND     SPECIAL
                    MOTION       TO STRIKE
                 Case 3:19-cv-01386-SB                              Document 44                    Filed 11/26/19                       Page 31 of 42




     defamatory          statement;         (2) publication           of the defamatory                  material;       and (3) a resulting               special

     harm,      unless the statement                 is defamatory           per se and therefore                gives rise to presumptive                     special

     harm."lo3 "A defamatory                     statement          is a false statement             that would           subject         the plaintiff        'to

     hatred,     contempt       or ridicule...             [or] tend to diminish                 the esteem, respect,                   goodwill        or confidence


     in which [the plaintiffl is held or to excite adverse, derogatory or unpleasant feelings or opinions

     against     [the    plaintiff]."'lo4            A statement           may be defamatory                 by implication               even if it is not

     facially      defamatory.lo5 A written                   defamatory            statement        (libel)       is defamatory            per se and requires

     no showing          of special        harm.lo6 0regon                 courts       have held that while               a plaintiff           must allege         falsity,

     falsity    is thereafter       presumed           and it is the burden                of a defendant              alleging         a defense       of truth      to

     prove      its defense,       rather     than requiring              a plaintiff      to prove        falsity.lo7

                 The making          and publication               of defamatory            statements            is clear.       All     tree      defendants         filing

     anti-SLAPP          motions       against         Dossett      wrote       articles       falsely     accusing        Dossett         of being        a serial

     sexual harasser         or heavily          implying          that Dossett          was a serial           sexual harasser.              The defamatory

     nature     of these statements              is discussed         in depth above in the discussion                            of malice.           While         Dossett

     is entitled     to a presumption                of falsity,     he can none-the-less                   defend       against         a defense        of truth

     through       the email       from     NCAI's         investigator           suggesting         a denial          to the initial        IndianZ.com              article

     along with         his own declaration               denying         the   allegations.lo8 Publication                       is clear here as the

     publication        is in the form          of the articles            attached       to the Complaint               and the statements                made



                 lo3Nat'l Union Fire Ins. Co. ofPittsburgh Pennsylvania v. Starplex Corp., 220 0r. App.
     560, 584 (Or. App.             2008).       See also Wallulis                v. Dymowski,             323 0r.        337, 343 (Or. 1996).

             lo4 Tubra v. Cooke, 233 0r.                           App.     339, 347 (Or. App.                  2010),     quotingFarnsworth                     v. Hyde,
     266 0r. 236, 238 (Or. 1973)).

                 lo5Reesman v. Highfill, 327 0r. 597, 604 (Or. 1998).
                 lo6Neumann           v.    Liles,     358 0r.       706, 712 (Or. 2016).

                 lo7Fowler         v. Donnelly,          225 0r. 287, 291-293                    (Or. 1960).

                 lo8Decl. of Dossett, Ex. DD, $$ 20-64.
                                                                                                                                                   WHIPPLE LAW OFFICE, LLC.
Page 31          PLAINTIFF      JOHN        DOSSETT'S       MEMORANDUM                   IN OPPOSITION            TO                              1675 SW Marlow Ave, Suite 201
                                                                                                                                                        Portland, OR 97225
                 DEFENDANT          HIGH      COUNTRY         NEWS'         SPECIAL       MOTION         TO STRIKE                                         503.222.6004

                 AND     MOTION      TO DISMISS,          DEFENDANT             HO-CHUNK,          INC'S     MOTION
                 TO DISMISS        AND      MOTION       TO STRIKE          AND     DEFENDANT             THE
                 NATIONAL         CONGRESS            OF AMERICAN            INDIANS       OF THE        UNITED
                 ST ATES     AND     ALASKA'S          MOTION        TO DISMISS          AND     SPECIAL
                 MOTION      TO STRIKE
                    Case 3:19-cv-01386-SB                                Document 44                       Filed 11/26/19                     Page 32 of 42




     therein.lo9          This    allegations          in this     case are defamatory                     per     se because          they     imply       moral


     turpitude,          damage        Dossett        in his profession               and are        libel.llo       Because          the statements               are


     defamatory            per   se, damages            are presumed.                 None-the-less,               Dossett       can show          special         damages             in


     the form           of loss of employment                 and loss of employment                         opportunities,             as discussed            in his


     declaration.lll             Because         Dossett        can clearly           show        a prima         facie     case of defamation                against            all


     three       defendants,         the Court         should      deny        the Defendants'                anti-SLAPP              motions           in their     entirety.


                   E.            Anonymous             Statements            Not      Entitled        to Neutral          Reportage           Privilege.


                   Ho-Chunk            argues       that the defamatory                  portions         of the Indianz.com                  article      are opinions.


     However,            no reasonable           fact finder           could      read the statements                 that Dossett            is a "predator"               or that

     it is unsafe         to be alone          with    him     as an opinion.                  In fact,    the article         presents        itself     as an


    "investigation"              and the word           "opinion"              appears         nowhere        in the article.ll2              Moreover,            the reporter


     testifies      that the "investigatory                  article     is based         on the reliable                 accounts      and opinions,"                   which         is a


     clear   admission            that the Indianz.com                  article       is not only          opinion          based,     as argued          by Ho-Chunk.

     Regardless,           opinion       may      be actionable              if it "implies           the existence            of undisclosed              [false]


     defamatory            facts."113


                   Ho-Chunk            argues       that the neutral            reportage            privilege       applies         to some      of its statements.


     As far as Plaintiff               is aware       and as is apparent                from       Ho-Chunk's               brief,    Oregon        currently            does not


     entertain          the neutral      reportage         privilege.           To the extent              that this        Court     wants      to examine               this


     novel       argument         in Oregon,          the Court          should        still    reject     application          of the privilege             here.


                   Each     of the three         Defendants             published              anonymous           office      gossip     attributing          sexual


                   lo9Complaint,             Exs.     A-E.

                   llo   Complaint,          Exs.     A-E.

                   111Decl. of Dossett, %116-118.
                   112Complaint,             Ex. A.

                  113Hickey           v. Settlemier,         141       0r.     App.     103,      110     (Or.     App.      1996).


                                                                                                                                                         WHIPPLE LAW OFFICE, LLC
Page 32            PLAINTIFF         JOHN      DOSSETT'S         MEMORANDtJM                   IN OPPOSITION          TO                                1675 SW Marlow Ave, Suite 201
                                                                                                                                                              Portland, OR 97225
                   DEFENDANT            HIGH     COUNTRY         NEWS'         SPECIAL          MOTION       TO STRIKE                                           503 222.6004

                   AND     MOTION        TO DISMISS,         DEFENDANT             Ha-CHtJNK,             INC'S    MOTION
                   TO DISMISS          AND     MOTION        TO STRIKE          AND     DEFENDANT             THE
                   NATIONAL          CONGRESS          OF AMERICAN              INDIANS          OF THE      UNITED
                   STATES        AND    ALASKA'S         MOTION         TO DISMISS             AND     SPECIAL
                   MOTION        TO STRJKE
                Case 3:19-cv-01386-SB                              Document 44                   Filed 11/26/19                   Page 33 of 42




     assault to Dossett,            but argue that they bear no responsibility                             for whether       the statements         were tnie

     or false because            they were simply             passing        information           along to their readers.           These arguments

     are contrary         to principles        of responsible             journalism          and black       letter law of defamation.

                A defamatory              communication              is defined         as a communication              tending      "to harm the

     reputation        of another         as to lower        him     [or her] in the estimation                of the community           or to deter third

     persons       from     associating       or dealing           with    him     [or her].""114         Although       defamatory

     communications              are usually         statements           of fact, statements            of opinion      are actionable          as well    if

     they imply        "the    allegation        of undisclosed             defamatory          facts as the basis for the opinion."115                    A

     defamatory           statement       must be: (1) false; (2) concerning                        another;       (3) not privileged;          and (4)

     conveyed       to a third       party.ll6       The defamer            is liable      for the reputational           harm      caused by the

     statement,        as well      as for any harm           resulting          from    a third    party's     foreseeable        repetition      of the

     defamation.ll7

                The rule against             republication           dictates      that one who repeats,              or "republishes,"           defamation

     is subject     to liability      as if they had originally                   published        it.ll8 Each new publication                  of the

     defamation         provides       another       basis for liability.ll9              This is true even if the "republisher"                    names the

     original     publisher,        attributing       the statement           accordingly.l2o

                The neutral         report       privilege     protects          media     defendants         from    liability     for defamation          for

     publishing;        (1) neutral        and accurate            accounts       of charges,        (2) made by named               and responsible




                114Restatement              (Second)         of Torts       § 559 (1977).

                115Id. at §§ 565-66.
                "" Id. at § 558.
                " Id. at § 576.
                " Id. at § 578.
                119
                  1,)

                120z,l.

                                                                                                                                        WHIPPLE LAW OFFICE, LLC.
Page 33          PLAINTIFF        JOHN     DOSSETT'S         MEMORANDUM                 IN OPPOSITION         TO                       1675 SW Marlow Ave., Suite 201
                                                                                                                                             Portland, OR 97225
                 DEFENDANT           HIGH    COUNTRY          NEWS'        SPECIAL      MOTION      TO STRIKE                                   503 222 6004

                 AND      MOTION      TO DISMISS,       DEFENDANT             HO-CHUNK,          INC'S    MOTION
                 TO DISMISS         AND     MOTION     TO STRIKE           AND    DEFENDANT          THE
                 NATIONAL          CONGRESS         OF AMERICAN             INDIANS       OF THE     UNITED
                 ST ATES      AND    ALASKA'S        MOTION         TO DISMISS          AND    SPECIAL
                 MOTION       TO STRIKE
                  Case 3:19-cv-01386-SB                                   Document 44                      Filed 11/26/19                     Page 34 of 42




     parties,     (3) against           public     figures,       (4) on a matter               of public          interest.l21         The privilege              is an


     exception        to the rule          that one who            repeats          defamatory            statements          of another           is liable       for


     defamation.           The basis          for the privilege             is that it is essential                to public         debate        on important


     controversies          that the public              be aware          that the statements                   were     made.       122As          an example,            if    the


     President       accuses           the Speaker            of the House            of treason,          it is important            that the public              know          of that


     accusation         regardless           of whether          it is true.


                  Neutral        reports       must      attribute        to named,           responsible             sources,       and this        is the central              flaw


     in the arguments              of all three          Defendants.               Ho Chunk,             Inc.    and NCAI            each featured               and relied         on


     the anonymous               statement:         "As       a new       staff,     I was told          by a colleague,             'You       are a pretty          young


     Native       woman,         beware          of John       Dossett.          Don't       be caugl"it        in a room         alone       with      him."'       This

     statement,         originally         made       by an NCAI             employee            intending            to harm        Mr.    Dossett's            reputation,


     attributes      sexual        assault       to Mr.       Dossett       and is false.           HCN          summarized            this     false     statement           by


     accusing        Mr.    Dossett          of "unwanted              touching."            These       false     statements           have       done      enormous

     damage        to Mr.        Dossett's        career.l23          Unattributed,             third     hand        statements           such as these            are


     inherently       unreliable,            and not entitled              to privilege.            Neutral        reports       must       also use neutral


     language,        and each of the news                     articles      strikes        a salacious          tone.       Defendants'             claims        for the


     neutral      reportage        privilege          fail    at each step of the analysis.                        Defendants'             claims        that Mr.         Dossett


     is a public        figure     and that the false                 accusations            are a matter          of public         interest        also fail,      for the


     reasons      stated     above.


                  121Edwards             v. National           Audubon             Soc'y,     556 F.2d          113      (2d Cir.     1977),         cert.    denied,         434
     U.S.     1002    (1977).

                  122The         Supreme         Court        has not considered                Edwards            or the neutral             reportage          privilege.
     The Eighth          Circuit        has followed            Edwards.             See Price          v. Viking        Penguin,          Inc.,     881 F.2d         1426,
     1434 (8th Cir. 1989).                  The Third Circuit  has rejected    Edwards   outright.                                      See Dickey             v. CBS Inc.,
     583 F.2d 1221, 1226                   (3d Cir.l978).  The Ninth   Circuit   has considered                                       the privilege            but has not
     adopted       it. See Weaver              v. Oregonian               Pub.      Co.,     878 F.2d           388 (9th      Cir.    1989).

                  123
                    Decl. of Dossett, 7$ 116-118.

                                                                                                                                                         WHIPPLE LAW OFFICE, LLC.
Page 34           PLAINTIFF          JOHN      DOSSETI"S         MEMORANDUM                   IN OPPOSITION             TO                              1675 SW Marlow Ave., Suite 201
                                                                                                                                                              Portland, OR 97225
                  DEFENDANT             HIGH      COUNTRY         NEWS'          SPECIAL      MOTION            TO STRIKE                                        503.222.6004

                  AND      MOTION        TO DISMISS,           DEFENDAISTT           Ha-CHUNK,           INC'S     MOTION
                  TO DISMISS           AND     MOTION         TO STRIKE          AND     DEFENDANT              THE
                  NATIONAL           CONGRESS           OF AMERICAN                INDIANS      OF THE          UNITED
                  ST ATES        AND    ALASKA'S             MOTION       TO DISMISS          AND       SPECIAL
                  MOTION         TO STRIKE
                 Case 3:19-cv-01386-SB                           Document 44                   Filed 11/26/19                Page 35 of 42




                  F,           Dossett       is Entitled       to His Reasonable             Attorney       Fees.

                  The Court          should     grant Dossett          his attorney        fees for having          to defend      against      Defendants'

     motions       pursuant          to ORS 31.152(3)            because         the motions        are frivolous        and made for the purpose

     of delay.          It is clear from       the Defendants'             motions      that their        argument      that Dossett        is a public

     figure      is entirely      meritless      given      the facts of Gertz,            which       they all cite.       It is further    clear that all

     three of the Defendants,                 but particularly          NCAI,        have access to ample               information         in the form        of

     the NCAI           investigation         that their     allegations         regarding      Dossett      are false or incredibly             misleading,

     satisfying         the malice        standard.        The remaining            elements       of defamation         are clear on their          face.

     The Court          should       hold that the motions             were frivolous           or made for the purpose               of delay      and

     grant Dossett          his reasonable            attorney     fees.

                  IV.          Conclusion

                  Because         Dossett     is not a public          figure,    the articles         are not regarding         a matter     of public

     interest,     and because           Dossett      can show a prima               facie case of malice            against     all Defendants           with

     or without         malice,      the Court        should     deny the Defendants'                  anti-SLAPP        motions      in their     entirety.

     Further,      because        the Defendants            motions        were frivolous          or otherwise       used for the purpose                of

     delay,      the Court        should      grant Dossett        his reasonable            attorney      fees in defending          against     their

     motions.

              RESPONSE                TO DEFENDANTS                        MOTIONS            AGAINST            REMAINING                  CLAIMS

                 Defendants           have brought          additional       motions       under       FRCP      12(b)(6)      to dismiss       Dossett's

     additional         claims.      The Court         should     deny those motions               in their entirety         or grant Dossett         leave

     to amend to address the Defendants'                          iSsues     with    those claims.




                                                                                                                                       WHIPPLE LAW OFFICE, LLC
Page 35           PLAINTIFF        JOHN     DOSSETI"S       MEMORANDUM               IN OPPOSITION          TO                        1675 SW Marlow Ave, Suite 201
                                                                                                                                            Portland, OR 97225
                  DEFENDANT           HIGH    COUNTRY          NEWS'    SPECIAL       MOTION       TO STRIKE                                   503.222.6004

                  AND     MOTION       TO DISMISS,         DEFENDANT         HO-CHUNK,         INC'S    MOTION
                  TO DISMISS         AND     MOTION     TO STRIKE          AND   DEFENDANT          THE
                  NATIONAL         CONGRESS        OF AMERICAN             INDIANS     OF THE      UNITED
                  ST ATES      AND    ALASKA'S        MOTION      TO DISMISS         AND     SPECIAL
                  MOTION       TO STRIKE
                  Case 3:19-cv-01386-SB                                Document 44                       Filed 11/26/19                  Page 36 of 42




                 I.             Defendants'             Motions         Against          Anti-SLAPP                "Derivative"               Claim       of Intentional


                 Interference             with     Economic             Relations.


                 As a part         of their      motions       to dismiss,,            Defendants           have      included         a motion          to dismiss


     Dossett's         claim     against        it for Intentional             Interference          with      Economic             Relations         ("IIER")         because


     it is "derivative"            of the defamation                 claim,      which      is grounds           for dismissal           if they       were      successful


     on the overriding              anti-SLAPP             motions,           citing     the analysis          from      Unelko        Corp.      v. Rooney.l24


     Dossett      agrees        with     the legal        analysis      that claims            sufficiently         similar         to an included          defamation


     claim     are subject         to the outcome             of the related             anti-SLAPP             motion.         However,           Dossett        should


     prevail     against        the anti-SLAPP              motions           and on that basis               the Court        should         likewise      deny       the

     extended          anti-SLAPP            motion       against       the Intentional             Interference             with     Economic           Relations


     claim.

                 II.            FRCP         12(b)(6)       Motions            against      IIER       Claims.


                 Ho-Chunk              and NCAI           also bring          standard       FRCP        12(b)(6)          motions       against         Dossett's       claim

     of IIER,         stating    that the claim            is not sufficiently              pled.     The Court              should     deny      these motions.


                 The      elements        of Oregon's           common             law    claim      of IIER          are:


                 (1)            the existence           of a professional              or business            relationship           (which      could      include,         e.g.,
                                a contract       or a prospective               economic            advantage);

                 (2)            intentional        interference          with      that relationship               or advantage;

                 (3)            by a third       party;


                 (4)            accomplished            through        improper           means       or for an improper                 purpose;


                 (5)            a causal       effect     between        the interference              and the harm             to the relationship               or
                                prospective         advantage;          and




                 124Unelko             Corp.     v. Rooney,          912 F.2d          1049,      1058      (9th    Cir.     1990).


                                                                                                                                                    WHIPPLE LAW OFFICE, LLC.
Page 36          PLAINTIFF          JOHN       DOSSETT'S       MEMORANDUM                  IN OPPOSITION            TO                             1675 SW Marlow Ave, Suite 201
                                                                                                                                                         Portland, OR 97225
                 DEFENDANT              HIGH     COUNTRY        NEWS'         SPECIAL       MOTION          TO STRIKE                                       503.222 6004

                 AND       MOTION        TO DISMISS,        DEFENDANT              HO-CHtJNK,         INC'S     MOTION
                 TO DISMISS            AND     MOTION       TO STRIKE          AND     DEFENDANT            THE
                 NATIONAL           CONGRESS            OF AMERICAN             IISTDIANS      OF THE UNITED
                 ST ATES        AND     ALASKA'S          MOTION       TO DISMISS           AND     SPECIAL
                 MOTION          TO STRIKE
              Case 3:19-cv-01386-SB                            Document 44                Filed 11/26/19             Page 37 of 42




                 (6)         damages.l25

     An "at will"         employment            relationship       constitutes     a professional           or business relationship             for

     purposes of the tort of IIER.126                    IIER claims can also extend to prospective                     economic


     relationships.l27

                 The first and third elements                  of IIER are pled in paragraph                 103 of the Complaint,              alleging

     a professional          relationship        between       Dossett his third-party             employers      - NCAI,      Lewis       & Clark

     Law School,           Cornell       University,       and potential        future employers.            NCAI    correctly     points out that

     it cannot interfere with its own business relationship                             with Dossett for the purposes of IIER,                         so   on


     that ground Dossett asks for leave to amend to clarify,                              if necessary, that it does not seek damages

     against NCAI            for the damage to his relationship                  with NCAI.           The claims for damages to his

     relationship       to NCAI          should survive         against the other defendants.

              The second element of IIER is pled in paragraph                                 104 of the Complaint,            alleging         that the

     Defendants        intentionally          interfered      with his business/professional                 relationships     by intentionally

     publishing        false statements          about Dossett.           Great detail on this is further pled in the                  prior


     paragraphs        regarding         the defamation         claims.

              The fourth           element of IIER is also alleged by the greater defamation                              claims that           are


     realleged     into the IIER claim,               along with paragraph             104.       Improper     means, for the         purpose          of

     IIER, includes          defamation.l28

              The fifth        element of IIER is alleged in paragraph                        104 and 106, which             allege    a   causal

     connection        between        the Defendants           defamation        and his loss of employment.



             125Allen v. Hall,               328 0r. 276, 281 (Or. 1999).

             126Porter v. OBA, Inc., 180 0r. App. 207, 213-214                                     (Or. App. 2002).
             127Allen, 328 0r. at 280-281.
             128Top Service Body Shop, Inc. v. Allstate Ins. Co., 283 0r. 201, 210 n 11, 582 P.2d 1365
    (Or. 1978).

                                                                                                                                WHIPPLE LAW OFFICE, LLC.
Page 37          PLAINTIFF      JOHN        DOSSETT'S     MEMORANDUM             IN OPPOSITION         TO                      1675 SW Marlow Ave, Suite 201
                                                                                                                                     Portland, OR 97225
                 DEFENDANT           HIGH    COUNTRY       NEWS'     SPECIAI,    MOTION       TO STRIKE                                 503.222 6004

                 AND    MOTION       TO DISMISS,        DEFENDANT         Ha-CHtJNK,      INC'S    MOTION
                 TO DISMISS        AND      MOTION      TO STRIKE    AND     DEFENDANT        THE
                 NATIONAL        CONGRESS         OF AMERICAN         INDIANS      OF THE     UNITED
                 ST ATES     AND     ALASKA'S        MOTION     TO DISMISS       AND   SPECIAL
                 MOTION       TO STRIKE
                 Case 3:19-cv-01386-SB                               Document 44                Filed 11/26/19               Page 38 of 42




                The final         element      of IIER        is alleged       in paragraph       107, stating        damages      in the form           ofpast

     and future         lost wages.

                With       the exception        of clarifying           the NCAI/third-party              issue, Dossett       asks the Court            to

     deny Defendants'              FRCP       12(b)(6)       motions       against     his claim        of IIER.      To the extent       the Court

     believes        that Dossett      has failed        to properly        allege    IIER,     Dossett        asks the Court      for leave to

     amend to more           fully    allege his claim.

                III.         FRCP        12(B)(6)        Motion         Against      NCAI       Negligence          Claim.

                The Court          should     deny NCAI's              FRCP       12(b)(6)      motion     against     Dossett's      claim     of

     negligence         because      it is properly          pled.

                NCAI's        first basis for dismissing                 this claim        is based on a mischaracterization                  of Oregon

     law and the allegations                in the Complaint.              NCAI      focuses      on the duty of care, which               is not an

     element     of negligence           in Oregon.l29            0regon,       rather,      focuses     on the question        of whether           a

     defendant's         conduct      caused a foreseeable                risk of harm         and whether         that risk is to an interest               that

     the law protects         against       negligent        invasion.l3o          NCAI       cites heavily      to an opinion       regarding           a

     summary           judgment      motion      in Koanui            v. Cenveo      Corp,     which      is fundamentally         different      than this

     case.l31 In        that case, the parties           were able to present                evidence,     which      is not permissible          in this

     motion.         In Koanui,      the plaintiff        openly        admitted      to the underlying            claim   of sexual     harassment

     and the employer's              basis for terminating               the employee          (sexual     harassment)        was not contested.l32

     In its holding,        that court limited           its holding        to the facts of that case stating                that that "Oregon               does


     not recognize a claim for negligent investigation in the circumstances of this case and, and even


                129Son      v. Ashland Community                   Healthcare         Services, 239 0r. App. 495, 506 (2010), see
    Fazzolari          By and Through Fazzolari                   v. Portland        School Dist. No. IJ, 303 0r. l (Or. 1987).

                130z,l.
                131Koanui          v. Cenveo         Corp,     6:04-cv-06326-TC,               Doc.      77, Oct. 5, 2005       (D. Or. 2005).

                "'     Id. at 2, 5.


                                                                                                                                    WHIPPLE LAW OFFICE, LLC.
Page 38         PLAINTIFF         JOHN    DOSSETT'S       MEMORANDUM               IN OPPOSITION          TO                       1675 SW Marlow Ave., Suite 201
                                                                                                                                         Portland, OR 97225
                DEFENDANT            HIGH    COUNTRY         NEWS'      SPECIAL      MOTION      TO STRIKE                                  503.222.6004

                AND       MOTION      TO DISMISS,        DEFENDANT          HO-CHUNK,         INC'S    MOTION
                TO DISMISS         AND      MOTION     TO STRIKE         AND    DEFENDANT         THE
                NATIONAL           CONGRESS      OF AMERICAN             INDIANS      OF THE     UNITED
                ST ATES      AND     ALASKA'S        MOTION          TO DISMISS      AND     SPECIAL
                MOTION       TO STRIKE
                 Case 3:19-cv-01386-SB                            Document 44                  Filed 11/26/19                 Page 39 of 42




     if   it did, it is clear from           the admitted          facts and case law that defendant's                       investigation       was

     reasonable          and appropriate."133               Plaintiff     agrees with      the Court         in Koanui         that there is no legal

     interest     in protecting           people     from     their     own misdeeds.           Plaintiff        also is not seeking         damages         for

     wrongful        termination,          as NCAI       seems to infer.             Dossett     agrees with          NCAI       that it had a right         to

     terminate          him for any non-discriminatory                     cause under         Oregon's          at-will    employment          laws and his

     employment            contract.        Dossett's       negligence         claim    stems from          a duty formed           by NCAI's          own

     representations           both in its employee               handbook          and by oral contracts              and representations             to him

     guaranteeing           confidentiality.l34             Dossett      relied     on those representations                by NCAI       to his

     detriment.l35 NCAI                clearly      knew,      as stated in its employee               manual,        that false accusations             could

     have a serious           impact      and that therefore            ethics require         that employees              maintain     the highest

     degree of confidentiality                 when handling             those matter.l36          Dossett        does not contend           that there is a

     general      duty by all employers               to investigate           the type of alleged           misconduct           stated in the

     Complaint,          but in this case NCAI                accepted      that duty.         Dossett      also alleges         duties beyond         that of

     investigating          allegations,       but also related          to employee           confidentiality.            Oregon      Courts     have

     suggested          that negligent        release    of confidential            information        related       to an employment-related

     investigation          could     be a grounds          for a negligence           claim.l37       To the extent          Dossett     has not fully

     pled the requisite             elements       of negligence,         he asks for leave to amend.

                 NCAI       next argues that if fulfilled                its duties     to Dossett,         citing     to its handbook          which     is

     clearly     a question         of fact that is not appropriate                 for a FRCP         12(b)(6)        motion.        The complaint



                 133Id.     at 13.     Emphasis         added.

                 134Complaint, ffi32.
                 135
                   14

                 136
                   Id., 7 98.
                 137Bradbury           v. Teacher       Standards          and Practices           Com'n,        151 0r. App.          176, 183 (Or.
    App.       1997).


                                                                                                                                        WHIPPLE LAW OFFICE, LLC
Page 39           PLAINTIFF      JOHN       DOSSETT'S       MEMORANDUM              IN OPPOSIT!ON           TO                         1675 SW Marlow Ave, Suite 201
                                                                                                                                             Portland, OR 97225
                  DEFENDANT          HIGH     COUNTRY         NEWS'      SPECIAL     MOTION       TO STRIKE                                     503.222 6004

                  AND     MOTION       TO DISMISS,      DEFENDANT           HO-CHUNK,          INC'S   MOTION
                  TO DISMISS        AND     MOTION      TO STRIKE        AND      DEFENDANT        THE
                  NATIONAL          CONGRESS        OF AMERICAN           INDIANS      OF THE     UNITED
                  ST ATES     AND     ALASKA'S       MOTION        TO DISMISS        AND   SPECIAL
                  MOTION      TO STRIKE
                  Case 3:19-cv-01386-SB                                 Document 44                 Filed 11/26/19                   Page 40 of 42




     clearly      alleges         that NCAI         was negligent            in its handling         of investigatory,              confidentiality,               and

     publication          matters.         Dossett        is entitled       to a trial    and to present         evidence           that NCAI            breached         its

     duty of care in the manner                         it conducted        the investigations             into him, how it handled                     confidential

     materials,         and in how it addressed                    the partial     release      of those confidential                 materials.

                  The economic                loss rule further            does not limit       Dossett        here.     While        Dossett         does include

     allegations         of damages             for lost wages,            he also alleges         harm to his mental                well        being.l38         To the

     extent      this is insufficient,             Dossett        requests      leave to amend             to more      fi,illy    allege negligence.


                  IV.             FRCP 12(B)(6) Motion Against Remedy of Iniunctive Relief.

                  NCAI       independently                also moves,         apparently       under       FRCP        12(B)(6),          against       the claim         for

     injunctive         relief.     In his second            cause of action,            Dossett     requests       an injunction                against     all

     defendants          demanding              a retraction,       the removal          of the defamatory              articles,         the release        of the

     internal     investigation               results     by NCAI,         and restraining          Defendants          from       future        defamatory

     speech.       NCAI           argues that such a remedy                   would       be an unconstitutional                  prior     restraint        on speech.

     Plaintiff      disagrees           on the basis that proven                defamation          is not constitutionally                 protected         speech at

     all and on that basis asks the Court                          to deny NCAI's              motion.

                 Plaintiff         is aware of no case that is directly                     on point        on whether            such an injunction                 is

     disallowed          under      Oregon         or Federal        law.      NCAI       cites to Garcia           v. Google,            Inc.    a case where            a


     plaintiff sought a copyright takedown of a youtube video titled Innocence ofMuslims where she,

     unwittingly,          acted in a five-second                  clip of the      film.l39       That case was based entirely                         on copyright

     law, not on defamation,                     and that court           stated "Garcia        cannot       overcome             the historical           and heavy

     presumption           against         such restraints          with     a thin copyright          claim     in a five-second                  performance."14o



                 138Complaint, ffi100.
                 139Garcia              v. Google,        Inc.,   786 F.3d 733, 736-737                (9th Cir. 2015).

                 "o   Id. at 7 47.


                                                                                                                                                  WHIPPLE LAW OFFICE, LLC.
Page 40           PLAINTIFF         JOHN        DOSSETT'S         MEMORANDUM             IN OPPOSITION         TO                                1675 SW Marlow Ave., Suite 201
                                                                                                                                                       Portland, OR 97225
                  DEFENDANT              HIGH     COUNTRY         NEWS'      SPECIAL     MOTION       TO STRIKE                                           503.222.6004

                  AND     MOTION          TO DISMISS,        DEFENDANT           HO-CHUNK,         INC'S    MOTION
                  TO DISMISS            AND     MOTION       TO STRIKE       AND    DEFENDANT          THE
                  NATIONAL          CONGRESS             OF AMERICAN          INDIANS      OF THE     UNITED
                  ST ATES         AND    ALASKA'S         MOTION       TO DISMISS        AND    SPECIAL
                  MOTION          TO STRIKE
                 Case 3:19-cv-01386-SB                          Document 44                  Filed 11/26/19                  Page 41 of 42




     That court even suggests                  (arguably       in dicta)     that an injunction            may be allowable               under      a theory

     of defamation            stating     that "This     conclusion          does not mean that a plaintiff                   like Garcia         is without

     options      or that she couldn't           have sought         an injunction          against       different        parties     or on other legal

     theories,     like the right         of publicity         and defamation."141             Regardless,           NCAI's          citation     to this case

     is misleading           and does not stand for the point                  that they attempt             to make.

                 Plaintiff      agrees that defamation              must first be found               for the requested              injunction      to be

     granted.      However,           if the statements          alleged     in the Complaint              are indeed        defamatory,           Plaintiff

     sees no reason why the Court                      need extend         any constitutional             protections        to those statements.

     While      monetary        damages         may alleviate       the purely        economic            harm to Dossett,             the continued

     unchecked         presence         of these pervasive          defamatory           articles     about him will           continue         to harm his

     reputation,       which        is worth    more than money.               No other remedy               is sufficient       in this case to

     address that type of harm - the doubt                        that colleagues,          friends,       future     employers          and complete

     strangers      have about a man with                 a sterling     reputation        that he had earned but for these defamatory

     statements.         The presence           of these statements            alleging      or strongly        implying         sexual         harassment      or

     sexual      assault by Dossett            should    be corrected         by injunction           in the event that it is found                  that the

     articles    were,       in fact, defamatory.

                 DATED          this 26'h day of November,                  2019.


                                                                             Respectfully            submitted,

                                                                             Whipple        Law       Office,       LLC.




                                                                             By:          /s/B. Scott nipple
                                                                                          B. Scott Whipple,    OSB #983750
                                                                                          Telephone    503-222-6004
                                                                                          Of Attorneys    for Plaintiff John H. Dossett



                 141Id. at 740-741.

                                                                                                                                         WHIPPLE LAW OFFICE, LLC.
Page 41          PLAINTIFF       JOHN      DOSSETT'S       MEMORAND[JM             IN OPPOSITION           TO                           1675 SW Marlow Ave, Suite 201
                                                                                                                                              Portland, OR 97225
                 DEFENDANT           HIGH    COUNTRY       NEWS'       SPECIAL      MOTION      TO STRIKE                                        503.222 6004

                 AND     MOTION         TO DISMISS,     DEFENDANT          HO-CHUNK,         INC'S    MOTION
                 TO DISMISS         AND     MOTION      TO STRIKE      AND    DEFENDANT             THE
                 NATIONAL         CONGRESS        OF ,'UVIERICAN        INDIANS      OF THE     UNITED
                 ST ATES      AND    ALASKA'S         MOTION     TO DISMISS        AND     SPECIAL
                 MOTION        TO STRIKE
                   Case 3:19-cv-01386-SB                  Document 44             Filed 11/26/19              Page 42 of 42




                                                   CERTIFICATE           OF SERVICE

               I hereby     certify    that on the 26Ih day of November,            2019,     I served the foregoing

     PLAINTIFF            JOHN   DOSSETT'S              MEMORANDUM             IN OPPOSITION           TO DEFENDANT

     HIGH     COUNTRY            NEWS'        SPECIAL       MOTION       TO STRIKE           AND   MOTION          TO DISMISS,

     DEFENDANT              HO-CHUNK,           INC.'S     MOTION      TO DISMISS            AND   MOTION          TO STRIKE

     AND     DEFENDANT                THE    NATIONAL         CONGRESS           OF AMERICAN            INDIANS         OF THE

     UNITED         ST ATES      AND        ALASKA'S        MOTION      TO DISMISS           AND      SPECIAL       MOTION           TO

     STRIKE        with   the Clerk     of the Court      using   the CM/ECF       system,    which    will    send notification         of

     this filing    to the attorneys        of record    and to all registered    participates.




                                                                   /s/ B. Scott   nipple
                                                                   B. Scott Whipple,         OSB #983750




                                                                                                                   WHIPPLE LAW OFFICE, LLC.
Page 1 -     CERTIFICATE              OF SERVICE                                                                  1675 SW Marlow Ave, Suite 201
                                                                                                                        Portland, OR 97225
                                                                                                                           503.222 6004
